Citation Nr: 0306547	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  95-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity disability, other than the neurovascular disorder 
of the right lower extremity already service-connected.

2.  Entitlement to service connection for thoracic spine 
disability, however classified.

3.  Entitlement to service connection for lumbar spine 
disability, however classified.

4.  Entitlement to service connection for multiple joint or 
systemic arthritis or arthritic like conditions, however 
classified, to include systemic lupus erythematosus, 
polymalgia rheumatica, fibrositis, gout, bursitis, tendinitis 
and tennis elbow (tenditinitis of a particular joint).

5.  Entitlement to service connection for cervical spine 
disability, however classified.

6.  Entitlement to service connection for disability of the 
upper extremities, however classified.

7.  Entitlement to service connection for allodynia, 
osteopenia and osteoporosis, as separate and distinct 
entities. 

8.  Entitlement to service connection for "autoimmune 
disease" and "connective tissue disease," as disabilities 
separate and distinct from the veteran's claims for service 
connection for systemic lupus erythematosus, polymalgia 
rheumatica and fibrositis.

9.  Entitlement to service connection for orthopedic 
disability of the left knee.

10.  Entitlement to service connection for a chronic acquired 
psychiatric disability, other than post-traumatic stress 
disorder (PTSD).

11.  Entitlement to service connection for a respiratory 
disability, however classified.

12.  Entitlement to service connection for gastrointestinal 
disability, to include hiatal hernia, hemorrhoids, and gall 
bladder disease.

13.  Entitlement to service connection for glaucoma.

14.  Entitlement to service connection for Meibomian cystic 
infection of the left upper eyelid, blepharitis and 
chalazion.

15.  Entitlement to service connection for recurrent urinary 
tract infections.  

16.  Entitlement to service connection for cardiovascular or 
cerebrovascular disease, however classified, to include 
hypertension, or a disability manifested by chest pain on 
exertion, "drop attacks, vertebrabasilar (sic) ischemia."

17.  Entitlement to service connection for a disability 
manifested by brittle nails of the fingers and toes.

18.  Entitlement to an evaluation in excess of 60 percent for 
a neurovascular disorder of the right lower extremity.

19.  Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2002) for 
disability of the cervical spine and upper extremities as a 
result of physical abuse during hospitalization by the 
Department of Veterans Affairs (VA) from April 19 to July 5, 
1960.

20.  Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for failure to diagnose and 
treat reflex sympathetic dystrophy syndrome in 1948 and 
during hospitalization by the VA from April 19 to July 5 
1960, and from November 8 to 19, 1993.

21.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

22.  Entitlement to special monthly compensation for loss of 
use of the right foot.

23.  Entitlement to special monthly compensation on account 
of the need for the regular aid and attendance of another 
person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The veteran served on active duty from March 1945 to August 
1945 and from August 1946 to March 27, 1948.

This matter comes before the Board on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the claims for 
benefits set forth above.  This matter was previously before 
the Board in September 1997, at which time all claims were 
denied.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated April 24, 2001, the Court vacated the Board's 
September 25, 1997 decision and remanded the case to the 
Board for consideration of the veteran's claims in light of 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002).  

When this case was before the Board in April 2002, service 
connection for a left lower extremity disability; 
osteomyelitis; spinal meningitis; Guillain-Barre syndrome; a 
disability manifested by myopathy, hyperpathia, 
hyperesthesia, hyperalgesia, cyanosis, acrocyanosis, ataxia, 
hypertonia, fasciculation, tremor,"decomposition of 
movement;" laboratory tests or diagnostic procedures 
abnormalities; a bilateral foot disability; residuals of 
infections; PTSD; a personality disorder; organic brain 
syndrome with seizures and syncope; photophobia; defective 
hearing; an ear infection; herpes zoster; and headaches was 
denied.  In addition, the Board denied the veteran's claim 
for compensation retroactive to March 28, 1948, for any and 
all new disabilities for which service connection is, or may 
be granted, to include compensation at the 100 percent rate 
from March 28, 1948; service connection for reflex 
sympathetic dystrophy syndrome, based on clear and 
unmistakable error (CUE) in rating decisions dated May 19, 
1948, through October 4, 1965; service connection for reflex 
sympathetic dystrophy syndrome, based on CUE in rating 
decisions dated September 26, 1994, and April 6, 1995; 
compensation benefits based on CUE in failing to apply the 
"duty to assist" doctrine to claims filed earlier than 
April 23, 1993; and entitlement to special monthly 
compensation for loss of use of the left foot.  Finally, the 
Board points out that in a separate decision issued in April 
2002, the Board dismissed the veteran's motion for a finding 
of CUE in its September 25, 1997 decision.

The issues of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability and entitlement to special monthly compensation at 
the housebound rate will be considered in the REMAND section 
following the ORDER below.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
neurovascular disorder of the right lower extremity, 
evaluated as 60 percent disabling; scar, residual of 
furunculosis of the back, evaluated as noncompensable; and, 
by this decision, a psychiatric disability.

2.  Any current right lower extremity disability, including 
reflex sympathetic dystrophy syndrome (other than the 
neurovascular disorder of the right lower extremity already 
service-connected), was not present in service or for many 
years thereafter, and is not shown to be related to service 
or an incident of service origin.

3.  Good cause for seeking a medical opinion regarding the 
etiology of the veteran's nonservice-connected right lower 
extremity disability, including his claimed reflex 
sympathetic dystrophy syndrome, from an independent medical 
expert or from the VA Under Secretary for Health is not 
demonstrated.

4.  The service medical records are negative for complaints 
or findings of any back disability.

5.  A disability of the thoracic spine, to include arthritis, 
was initially documented many years after service, and has 
not been shown to be related to service or the veteran's 
service-connected disabilities.

6.  A disability of the lumbar spine, to include arthritis, 
was first shown many years following the veteran's discharge 
from service, and it has not been established that it is 
related to service or the veteran's service-connected 
disabilities.

7.  Multiple joint or systemic arthritis, or arthritic-like 
conditions, to include systemic lupus erythematosus, 
polymalgia rheumatica, fibrositis, gout, bursitis, tendonitis 
and tennis elbow (tendonitis of a particular joint), were 
initially present years after service, and there is no 
competent medical evidence linking any current condition to 
service or the veteran's service-connected disabilities.

8.  A disability of the cervical spine, to include arthritis, 
was not present during service or for many years thereafter, 
and it is not related to service or the veteran's service-
connected disabilities.

9.  Any current disability of the upper extremities was first 
demonstrated many years after service and is not related to 
service or the veteran's service-connected disabilities.

10.  Allodynia, osteopenia and osteoporosis are clinical 
findings, and do not constitute disability.

11.  There is no clinical evidence that the veteran has any 
autoimmune disease or connective tissue disease.

12.  The service medical records contain no complaints or 
findings pertaining to the left knee.

13.  A left knee disability, to include arthritis, was first 
documented many years after service and is not related to 
service or any of the veteran's service-connected 
disabilities.

14.  During service, the veteran was found to have an 
emotional immaturity reaction.

15.  The veteran was recently diagnosed with major 
depression, and the competent medical evidence establishes 
that it had its onset in service.

16.  The service medical records are negative for complaints 
or findings concerning the respiratory system.

17.  A lung disability was first demonstrated many years 
after service, and there is no competent medical evidence to 
link it to service.

18.  Any current gastrointestinal disability, to include 
hiatal hernia, hemorrhoids and gall bladder disease, was 
initially shown many years following the veteran's discharge 
from service, and is not related to service.

19.  The service medical records do not show any treatment 
for glaucoma, and there is no clinical evidence following 
service that it is currently demonstrated.

20.  Meibomian cysts, blepharitis and a chalazion were not 
present during service or for many years thereafter, and have 
not been clinically shown to be related to service.

21.  A urinary tract infection was first manifested many 
years after service, and has not been shown to be related to 
service.

22.  Cardiovascular disease was initially shown many years 
after service, and there is no competent medical evidence to 
link it to any incident in service.

23.  Cerebrovascular disease was not present during service 
and has not been established following the veteran's 
discharge from service.

24.  A disability manifested by brittle nails of the fingers 
and toes was not present during service or for many years 
thereafter, and has not been demonstrated to be related to 
service, or service-connected disability.

25.  The veteran's service-connected neurovascular disability 
of the right lower extremity is manifested by persistent 
swelling.  There is no evidence of board-like edema.

26.  There is no clinical evidence of complete paralysis of 
the sciatic nerve.

27.  It is not shown that the veteran was physically abused 
during his hospitalization by the VA from April 19, to July 
5, 1960, or that he acquired additional disability of the 
cervical spine or upper extremities during that period of 
hospitalization.

28.  It is not shown that the veteran acquired additional 
disability, including reflex sympathetic dystrophy syndrome, 
as a result of VA examination in March 1949 or as a result of 
VA hospitalization from April 19 to July 5, 1960, and from 
November 8 to 19, 1993.

29.  It is not shown that the veteran has loss of use of the 
right foot as a result of service-connected disability that 
would be equally well served by an amputation stump at the 
site of election below the knee with use of a suitable 
prosthetic appliance.

30.  It is not shown that the veteran is in need of regular 
aid and attendance on another person due solely to his 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Any current right lower extremity disability, including 
reflex sympathetic dystrophy syndrome (other than the 
neurovascular disorder of the right lower extremity already 
service-connected), was not incurred in or aggravated by 
active service, nor may reflex sympathetic dystrophy syndrome 
of the right lower extremity be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307).

2.  The opinion of an independent medical expert, or of the 
VA Under Secretary for Health, with respect to the claim for 
service connection for reflex sympathetic dystrophy syndrome 
of the right lower extremity is not warranted.  38 U.S.C.A. 
§ 7109 (West 1991); 38 C.F.R. §§ 20.901, 20.902 (2002).

3.  A thoracic spine disability was not incurred in or 
aggravated by active service; is not proximately due to or 
the result of a service-connected disease or injury; nor may 
arthritis of the thoracic spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§  3.309, 3.310 (2002); 
67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be codified in 
pertinent part at 38 C.F.R. § 3.307).

4.  A lumbar spine disability was not incurred in or 
aggravated by active service; is not proximately due to or 
the result of a service-connected disease or injury; nor may 
arthritis of the lumbar spine be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§  3.309, 3.310 (2002); 
67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be codified in 
pertinent part at 38 C.F.R. § 3.307).

5.  Multiple joint or systemic arthritis or arthritic like 
conditions, however classified, to include systemic lupus 
erythematosus, polymalgia rheumatica, fibrositis, gout, 
bursitis, tendinitis and tennis elbow (tendinitis of a 
particular joint) were not incurred in or aggravated by 
service; were not proximately due to or the result of a 
service-connected disease or injury; nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.309, 3.310(a) (2002); 67 Fed. Reg. 67792-
677793 (Nov. 7, 2002) (to be codified in pertinent part at 38 
C.F.R. § 3.307).

6.  A cervical spine was not incurred in or aggravated by 
active service; is not proximately due to or the result of a 
service-connected disease or injury; nor may arthritis of the 
cervical spine be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.309, 3.310 (2002); 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002) (to be codified in pertinent part 
at 38 C.F.R. § 3.307).

7.  A disability of the upper extremities was not incurred in 
or aggravated by active service, and is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.310(a) (2002).

8.  Allodynia, osteopenia and osteoporosis were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

9.  Autoimmune disease and connective tissue disease were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002).

10.  A left knee disability was not incurred in or aggravated 
by active service; is not proximately due to or the result of 
a service-connected disease or injury; nor may arthritis of 
the left knee be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.309, 3.310(a) (2002); 67 Fed. 
Reg. 67792-677793 (Nov. 7, 2002) (to be codified in pertinent 
part at 38 C.F.R. § 3.307).

11.  Major depression was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303(b) (2002).

12.  A respiratory disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002).

13.  A gastrointestinal disability, to include hiatal hernia, 
hemorrhoids and gall bladder disease, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002).

14.  Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).

15.  Meibomian cystic infection of the left upper eyelid, 
blepharitis and chalazion were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002).

16.  Urinary tract infections were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002).

17.  Neither cardiovascular nor cerebrovascular disease, to 
include hypertension, or a disability manifested by chest 
pain on exertion, "drop attacks, vertebrabasilar (sic) 
ischemia" was incurred in or aggravated by active service, 
nor may cardiovascular disease or cerebrovascular disease be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.309, 3.310(a) (2002); 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002) (to be codified in pertinent part 
at 38 C.F.R. § 3.307).

18.  A disability manifested by brittle nails of the fingers 
and toes was not incurred in or aggravated by active service, 
nor is it proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.310(a).

19.  A rating in excess of 60 percent for a neurovascular 
disorder of the right lower extremity is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.110, 4.124a, 
Diagnostic Codes 7121 (as in effect both prior to and after 
January 12, 1998), 8520 (2002).

20.  Compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for disability of the cervical 
spine and upper extremities as a result of physical abuse 
during hospitalization by the VA from April 19 to July 5, 
1960 are not warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 38 C.F.R. 3.358.

21.  Compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for failure to diagnosis and 
treat reflex sympathetic dystrophy syndrome in 1948 and 
during hospitalization by the VA from April 19 to July 5, 
1960 and from November 8 to 19, 1993, are not warranted.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 38 C.F.R. 3.358.

22.  The criteria for special monthly compensation based on 
loss of use of the right foot have not been met.  38 U.S.C.A. 
§ 1114(k) (West Supp. 2002); 38 C.F.R. § 3.350(a)(2) (2002).

23.  The criteria for special monthly compensation at the aid 
and attendance rate have not been met.  38 U.S.C.A. § 1114(l) 
(West Supp. 2002); 38 C.F.R. §§ 3.350(b)(3) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  By letter 
dated in October 2002, the veteran was apprised of the 
pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as extensive post-service VA and private treatment 
records.  Accordingly, the Board finds that all information 
and evidence have been developed to the extent possible and 
that no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The following laws and regulations are applicable to the 
claims for service connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, ulcer disease, a brain hemorrhage, or 
cardiovascular disease becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by active service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. § 3.309; 67 Fed. Reg. 67792-677793 
(Nov. 7, 2002) (to be codified in pertinent part at 38 C.F.R. 
§ 3.307).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).



A.  Service Connection for Right Lower Extremity Disability

The Board construes the veteran's claim for service 
connection for right lower extremity disability as including 
neurologic, orthopedic and vascular disorders other than the 
neurovascular disorder of the right lower extremity for which 
service connection is already in effect.  The claim for 
service connection includes the disorder known as reflex 
sympathetic dystrophy syndrome.  

Factual background

The service medical records are negative for complaints or 
findings of any disability of the right lower extremity, 
including the right foot, until July 1947, when the veteran 
was admitted to a service hospital for an acute abscess of 
the dorsum of the right foot.  He also had acute 
tenosynovitis of the right foot, secondary to the abscess.  
In October 1947, the veteran was evacuated to Percy Jones 
General Hospital with diagnoses of acute severe abscess of 
the dorsum of the right foot, caused by nonhemolytic 
streptococcus; chronic tenosynovitis of the extensor tendon 
of the right great toe, secondary to the abscess; and chronic 
moderate lymphangitis of the right foot, secondary to the 
abscess.  

The veteran was treated at Percy Jones General Hospital for a 
disability diagnosed as fibrous ankylosis of the joints of 
the right foot and toes, secondary to infection of the dorsal 
aspect of the right foot, with an onset in early July 1947 in 
Japan.  He underwent reconditioning and went on sick leave 
for periods of time before being discharged to duty in 
general service in December 1947.  However, the veteran was 
seen at a service outpatient clinic in January 1948 for 
complaints of pain and numbness in the right foot, and a 
provisional diagnosis of tenosynovitis with impairment of the 
vasomotor system was entered.  Following an orthopedic 
consultation, he was admitted to the hospital at Fort Bragg 
in January 1948, and X-rays of the right foot were requested 
to rule out Freiberg's infarction.  

The veteran's chief complaint on admission was numbness of 
the right foot and leg.  A history elicited on admission 
indicated that in early July 1947, while riding a train in 
Japan, the veteran was seized with a violent pain in his 
right calf and foot, and within an hour after this, his foot 
and leg from the knee down became markedly swollen.  For a 
day prior to this incident, he noted a vague soreness over 
the dorsum of the right foot over the area of the extensor 
tendon of the right great toe.  The veteran did not know 
whether there was swelling at that time, although some 
redness was present.  At the time that his leg became 
swollen, he also had a red streak running up his leg on its 
anteromedial aspect.  He was taken to the dispensary and 
treated with penicillin and heat, but the following morning, 
his temperature was high, and he was hospitalized for two 
months at a service hospital in Japan, where he received 
penicillin and sulfa drugs.  It was reported that on 
admission to that hospital, a drain was inserted into the 
dorsum of the right foot and pus was "expressed."  The 
drain was kept in place for about five days, but the swelling 
in the calf lasted for about three weeks.  After two months 
of hospitalization, his right leg was smaller in diameter 
than his left and would swell and turn blue when kept in a 
dependent position.  The veteran was forced to use crutches 
in order to walk.  It was further reported that the veteran 
was then evacuated to a service hospital in Tokyo, where he 
remained for about two months and was treated conservatively.  
The veteran stated that his leg became worse while 
hospitalized in Tokyo in that the pain was more severe and 
the leg decreased in diameter.  He was then transferred to 
Percy Jones General Hospital in the United States, where he 
was treated for about a month, showed some signs of 
improvement, and was returned to duty.  The veteran reported 
that he still had pain, soreness, stiffness and blueness of 
the right leg.  

On examination on admission at Fort Bragg, the veteran had 
dependent rubor of the skin of the right foot.  He had an 
absent dorsalis pedis pulse and diminished posterior tibial 
pulse on the right.  There was atrophy of the quadriceps and 
gastrocnemius muscles on the right, with the diameter at the 
right mid-thigh and right mid-calf about one inch less than 
the corresponding levels on the left.  The right foot was 
colder than the left.  About four days following admission, 
paravertebral sympathetic blocks were injected at L2, L3, L4 
and L5 without subjective or objective changes.  In late 
January 1948, the veteran was transferred to Walter Reed 
General Hospital, Washington, D.C., with a diagnosis of 
severe chronic thrombophlebitis of the right leg, of 
undetermined cause.  

The veteran was admitted to Walter Reed on February 4, 1948, 
with a chief complaint of pain, swelling, and color changes 
from blue to red in the "left" foot of eight months' 
duration.  Although he was somewhat apprehensive, he was in 
no acute distress.  Previous injuries were reported as 
"None."  

Further history elicited at the time of admission to Walter 
Reed was to the effect that the veteran was in good health 
until July 1947, when he first noticed swelling over the 
medial aspect of the dorsum of the right foot, associated 
with severe throbbing pain and a reddish-blue discoloration 
which involved the right lower extremity from the toes to the 
knee.  It took one hour to swell to its maximum extent to the 
knee.  The veteran indicated that he then reported to the 
dispensary for treatment and that he had hay fever and 
malaise at the time.  He was hospitalized the following day, 
where he remained for two months with a diminution in the 
swelling.  However, he indicated that when he got out of bed 
at the end of the second month of bed rest, the swelling 
returned in the right foot and ankle, with numbness and a 
pins and needles sensation in the plantar area, on attempting 
to walk with crutches.  He also complained of a cramping pain 
on the plantar surface and a bluish discoloration of both the 
foot and lower leg, which occasionally would ascend to the 
thigh.  If the veteran returned to bed, these complaints 
would be relieved, except for cramping pain at the sole of 
the right foot.  The veteran also stated that if he bumped 
his foot while in bed, he would get a sharp pins and needles 
sensation with numbness that would occur immediately and 
cease shortly after the trauma.  The right foot felt colder 
than the left and was always much more moist with 
perspiration than the left.  Cold weather, however, did not 
aggravate his pain.  The veteran was then evacuated to the 
service hospital in Tokyo, where he remained for two months 
until the end of October.  The veteran indicated that he had 
no improvement, although he noticed that the size of his 
right ankle, calf and thigh was becoming smaller than his 
left.  He was then evacuated to Percy Jones General Hospital, 
where he received bed rest and the use of a cane for walking 
but still limped.  The veteran claimed that in order to walk, 
he had to step flat on his right foot and could not bend the 
arch of that foot.  He reported that he received no specific 
therapy at Percy Jones, although he continued to complain of 
swelling, blueness, cramping pain in the right foot, and 
numbness and tingling with a marked hyperhidrosis in the 
foot, especially along the plantar surface.  There was a 
spreading blueness on prolonged dependency.  

In early December 1947, the veteran was sent to a rest home 
where he was given an opportunity for prolonged rest, but he 
noticed no improvement other than the ability to walk better 
than before.  He was then sent to duty at Fort Bragg and, 
still limping, he was ordered to sick call by his sergeant, 
who felt that he was not capable of work.  Thus, after four 
days of active duty at Fort Bragg, he was sent to the 
orthopedic clinic of the base hospital and was then 
transferred to the preoperative ward in late January 1948.  A 
nerve block in the lower part of the spine was performed 
there, but the veteran noticed no response to such treatment.  
The procedure was repeated the following day and again failed 
to elicit a subjective response.  The veteran was then 
transferred to Walter Reed in early February 1948.  

An examination at Walter Reed on February 6, 1948, showed 
that the right foot presented a dependent rubor and a bluish 
cyanosis of the medial aspect of the right toe extending just 
below the proximal portion of the first metatarsal.  The 
dorsalis pedis pulse was absent on the right, and there was a 
coldness to palpation in the lower extremities, more so in 
the right foot.  There was marked hyperhidrosis of the dorsum 
of the right foot and along the instep.  There was delayed 
venous filling in the right leg compared to the left.  
Although there was a loss of motor power on dorsiflexion of 
the right foot, circumferential measurement of the lower 
extremities did not reveal any significant muscle atrophy.  
The Allen's test was negative, bilaterally.  The Homan's sign 
was negative, bilaterally, for thrombosis of the deep calf 
veins.  There was a positive Tinel's sign along the course of 
the superficial peroneal nerve, but there was no loss of 
sensation in either extremity, and bilaterally responses to 
pain, temperature and touch were normal.  However, the 
veteran complained of pressure palpation over the proximal 
aspect of the right metatarsal bone and tenderness over the 
plantar surface of the right foot in the anterior portion.  
There was slight desquamation between the toes.  Small scars 
could be seen along the dorsal aspect of the right foot over 
the proximal portion of the right great toe and inferior 
ankle due to previous incision and drainage.  The upper 
extremities were bilaterally symmetrical, but the right lower 
leg was relatively smaller in diameter than the left.  

The examiner's initial summary at Walter Reed was that 
apparently the veteran had experienced an acute episode of 
trichophytosis with secondary infection and spreading 
lymphangitis with a resultant deep thrombophlebitis in July 
1947.  It was felt that there probably existed a deep venous 
obstruction "as a sequela to that process."  The examiner 
also thought that in view of the marked local tenderness at 
the dorsum of the right foot, the existing paresthesia, 
sweating, and atrophy of the lower leg muscles, with weakness 
of muscle power in dorsiflexion, there probably coexisted 
damage to the peripheral nerves in that region.  In addition, 
because of the primary infection and the presence of pain on 
deep palpation over the first metatarsal, it was felt 
important to rule out the presence of an osteomyelitic 
process or a chronic synovitis at the first 
metatarsophalangeal joint.  However, X-ray studies on 
February 6, 1948, of the right leg and foot were negative.  
The diagnostic impressions were moderate chronic occlusion of 
the deep veins, right lower extremity; and possible 
neurological lesion involving the right lower extremity and 
involving the sympathetic nerve supply to that part.  A 
phlebogram on February 11, 1948, was interpreted as 
essentially normal.  

A progress note dated February 16, 1948, shows that a week 
previously, the veteran began to complain of weakness and 
pain in the right upper extremity.  On February 14, 1948, the 
veteran was given sodium amytal intravenously.  When the 
veteran "was susceptible, he was seen to voluntarily move 
the right upper extremity on demand and with great strength; 
however, he did persistently complain of pain in the right 
foot, particularly on palpation.  When the right foot was 
compressed, he resisted efforts at further examinations by 
moving his leg about wildly as if in great agony."  

A neurologic evaluation on March 1, 1948, was completely 
normal except for symptoms referable to the right lower 
extremity.  The impression was peripheral vascular disease, 
right foot, with secondary peripheral neuritis in that 
extremity.  

The veteran was also referred for psychiatric evaluation with 
a provisional diagnosis of conversion reaction on March 2, 
1948.  The examiner could elicit no psychotic trends and was 
of the opinion that there was a good deal of functional 
overlay in the continuation of the veteran's complaints 
referable to his right foot and arm.  The examiner indicated 
that there had been and continued to be a good deal of 
illness in the veteran's family, that he had had to assume 
the burden of providing for his family, and that he was now 
beginning to tire of that responsibility.  The examiner 
described the veteran's complaints as psychosomatic in 
character and as probably aggravated by the worry of the 
situation at home.  He stated that the somatic complaints 
were probably a development to compensate for the veteran's 
emotional immaturity.  He indicated that he did not believe 
that psychotherapy would be of much value at that time.  The 
diagnosis was:  "Emotional immaturity reaction, moderate, 
chronic, with somatic complaints referable to the right foot 
and right arm; predisposition is moderate - dependent family, 
passive dependency on mother; stress, moderate, being away 
from home and the demands of the military service; 
incapacity, moderate."  

A progress note dated March 18, 1948, shows that the veteran 
had no complaints referable to the upper or lower 
extremities, other than occasional mild tenderness in the 
ball of the right foot which was produced by prolonged 
walking and standing.  It was noted that the neuropsychiatric 
section recommended that the veteran be returned to duty and 
separated from service through the usual channels.  

On March 27, 1948, the veteran was discharged from Walter 
Reed and separated from service.  The final summary noted 
that the admission diagnosis of severe chronic 
thrombophlebitis of the right leg, of undetermined cause, was 
not concurred in.  It was felt that the veteran's symptoms 
"by and large" were psychosomatic in nature.  It was 
reported that no therapy was given during hospitalization 
other than an amytal interview and one posterior tibial nerve 
block.  Prior to the interview, the veteran had a hysterical 
paralysis of the right arm that subsided completely three 
days following the narcosis.  Subsequent to the nerve block, 
the veteran was encouraged to walk and currently was 
encountering no difficulty.  It was noted that the veteran 
had been referred to the neuropsychiatric section where the 
above diagnosis was entered.  

The final diagnosis on his discharge from Walter Reed was:  
"Emotional instability reaction, moderate, chronic, with 
somatic complaints, referable to the right arm and right 
foot; predisposition moderate - dependent family, passive 
dependency on mother; stress, moderate, being away from home 
and the demands of the military service; incapacity, 
moderate."  It was felt that the condition had existed prior 
to service (EPTS) and was not incurred in the line of duty.  
A separation examination was performed at Walter Reed on 
March 25, 1948, which reflected the diagnosis quoted above 
and noted that a cyst had been removed from the veteran's 
back in 1946.  The veteran's feet were normal on clinical 
examination.  

On orthopedic and surgical examination by VA in March 1949, 
the veteran reported that he developed swelling, throbbing, 
and pain in his right foot in July 1947 while in Japan.  He 
did not remember any injury to his foot, but the condition 
was diagnosed as infectious.  The history elicited from the 
veteran was essentially consistent with that reported above.  
He stated that since separation, his right foot and right 
lower leg tired easily.  The leg had given way, and the 
veteran had fallen several times.  He reported cramping in 
the leg when it remained in one position for a long time.  
The foot and leg were cold most of the time and perspired 
excessively.  He also had numbness in the right foot and leg.  
He noticed pain in the right foot which usually started in 
the morning and lasted one to two days at a time.  On 
examination, however, clinical findings were not significant.  
There was no deformity, swelling or limitation of motion in 
the right foot and leg.  The color was normal.  There was no 
bulging of the veins.  The right mid-calf measured a quarter 
of an inch less than the left in circumference.  The lower 
half of the right lower leg, ankle and foot was slightly 
cooler than on the left.  The right foot was slightly 
hyposensitive.  The veteran complained of tenderness in the 
right foot.  However, there was no calf tenderness, and the 
Homan's sign was negative.  Dorsalis pedis and posterior 
tibial pulses could be palpated bilaterally.  The diagnosis 
was residuals of thrombophlebitis, right lower leg, mild.  

(The evidence relevant to the right lower extremity 
disability between the initial VA examination in 1949 and the 
VA consultation request in late November 1993 is addressed 
below.)  

On November 26, 1993, the VA neurology clinic requested that 
the veteran be administered psychological testing.  The 
neurology clinic indicated that the veteran had chronic low 
back pain secondary to an old parachuting injury, that he had 
been seen by the psychiatry service while a VA inpatient, and 
that that service recommended neuropsychological testing.  
The provisional diagnosis on Axis I was psychological factors 
affecting physical condition (PFAPC).  

In December 1993, the veteran underwent neuropsychological 
testing by VA that produced data reflecting a tendency toward 
egocentricity, immaturity, dependency and passive-aggressive 
behavior.  The balance of the personality data tended to 
suggest a conversion or somatoform disorder with mixed 
personality features on Axis II.  It was reported that the 
clinical interview and mental status examination prior to 
testing revealed the same personality features.  No decline 
from a higher level of cognitive functioning was noted.  He 
showed better than mean ability to think flexibly, and he 
showed abstraction abilities more than a standard deviation 
above the mean.  He was capable of utilizing feedback 
"correctively" in pursuit of a desired goal and was able to 
recognize when a desired goal had been completed.  Sustained 
attention was intact.  His reasoning and problem solving 
abilities were intact.  The examiner concluded that the 
neuropsychological study revealed "entirely normative 
intellectual functioning, with the exception of a possible 
recognition memory deficit with regard to temporal 
organization of retrieved data.  It is not clear, however, 
that a fully effortful performance was elicited from the 
patient at this stage of the evaluation.  The most 
outstanding feature extracted from the data was AXIS II 
mediated, with a distinct and highly elevated 'conversion V' 
configuration suggestive of the personality style" noted 
above.  

The veteran was examined by VA for compensation purposes in 
January 1994, when he reported that he had recently been 
discharged from inpatient neurology for complaints of 
bilateral leg and arm weakness and pain.  His right leg pain 
was greater than his left leg pain.  It was reported that he 
had been diagnosed with reflex sympathetic dystrophy 
syndrome.  His current complaint was generalized epidermal 
tenderness, swelling and pain of the hands, shoulders, arms 
and lower extremities.  He presented for the examination in a 
motorized wheelchair wearing a leg brace and carrying two 
crutches for assistance.  He used his wife for assistance in 
getting in and out of his wheelchair and undressing.  The 
veteran gave a history of having injured his back twice as a 
paratrooper with low back pain that was chronic in nature.  
It was also reported that while there was a hypersensitivity 
to touch, the veteran had decreased sensation to light touch 
when his attention was diverted.  He had an absent ankle 
reflex on the right.  It was further reported that, 
psychiatrically, the veteran was emotionally labile, although 
he was fully oriented, had a fairly intact memory, good 
comprehension and fair insight.  The diagnosis was reflex 
sympathetic dystrophy syndrome.  

In about March 1994, the veteran submitted a copy of the 
operation report, dated in June 1960, reflecting the L2 and 
L3 lumbar sympathectomy he underwent at a VA hospital in June 
1960.  (Although this report was not before the rating board 
in 1960, it was referred to in the discharge summary for the 
1960 hospitalization that was before the rating board.)  Also 
submitted was the report of a tissue examination of an L2-3 
symptomatic ganglion excised during the June 1960 surgery.  
The specimen consisted of a 7-centimeter long nerve trunk 
with three nodular densities.  The pathological diagnosis was 
nerve trunk with three ganglia.  Also submitted by the 
veteran was VA Form 10-2593, Record of Hospitalization, the 
cover sheet for the veteran's 1960 hospitalization by VA.  
The cover sheet reflected diagnoses of probable reflex 
sympathetic dystrophy secondary to trauma, and immature 
personality, and showed that the veteran underwent a lumbar 
myelogram on May 2, 1960; an injection into the lumbar 
sympathetic nerve on June 5, 1960; and the right lumbar 
sympathectomy on June 22, 1960.  The cover sheet shows that 
the block indicating treatment for a service-connected 
disability was checked and that the veteran was discharged 
having achieved maximum hospital benefit (MHB).  

An X-ray examination of the feet by VA in January 1995 showed 
normal component bones on the left but visualized marked 
demineralization of the bone throughout on the right, 
including the distal tibia and fibula, the hindfoot and the 
forefoot.  The findings on the right were felt to be 
compatible with a clinical impression of reflex sympathetic 
dystrophy.  The overall impression of the radiologist was 
that marked generalized osteopenia was present.  X-rays of 
the hands, however, were negative.  

The veteran was seen in the VA neurology clinic on July 18, 
1995, with chronic multiple pain complaints.  It was reported 
that tests for antinuclear antibody (ANA) and the Rheumatoid 
Factor (RF) were negative.  His sedimentation rate was 9 
(within normal limits).  

On February 1, 1996, the veteran was seen at a VA wheelchair 
clinic, where he was said to be wheelchair dependent and had 
right lower extremity footdrop with bilateral ankle-knee 
orthoses (AKO's).  Although an electric wheelchair was 
recommended, only a scooter was authorized to be issued.  

On general medical examination by VA in late February 1996, 
the veteran complained of constant pain and presented 
symptoms of emotional instability.  He gave a history of 
having served as a paratrooper in World War II.  He gave a 
history of multiple parachute jumps during service that 
produced several injuries in the lower extremities and spine.  
The veteran reported to the examination in a wheelchair and 
was not able to use his right leg.  He indicated that he had 
been unable to use his right leg during the previous 10 
years.  With a brace on the right leg and the use of two 
crutches, he could walk with difficulty.  It was reported 
that he had a diagnosis of post-traumatic stress disorder and 
was under treatment by a private psychiatrist.  He was also 
reportedly status post a L2-3 lumbar diskectomy.  The 
veteran's weight had declined from 225 pounds during the 
previous year to 175 pounds.  He explained his weight loss as 
due to loss of appetite secondary to constant pain.  He was 
noted to be properly dressed.  He was wheelchair bound and 
unable to walk.  An examination of the skin revealed a fungus 
infection of the right hand and right foot diagnosed as 
dermatophytosis with tinea unguium.  He had varicose veins in 
his right leg.  He used a constant brace for his back.  The 
diagnoses included post-traumatic stress disorder; status 
post lumbar sympathectomy, L2 and L3; intractable pain 
syndrome; and dermatophytosis in the right hand and right 
foot.  

When the veteran was seen in the VA general surgery clinic on 
March 7, 1996, a history of multiple hospital admissions 
since 1947 with right leg deep vein thromboses was elicited.  
It was reported that the veteran was still having swelling of 
the right leg with pain in that leg.  He was still on 
Coumadin for DVT's.  There was no respiratory difficulty.  On 
examination, he had 2+ palpable pulses in the bilateral 
femoral and popliteal areas, and dorsalis pedis and posterior 
tibialis pulses were also 2+.  There was 2+ pitting edema of 
the right leg with tenderness of the right calf.  There was 
slight discoloration with loss of hair on the right shin.  
The assessment was history of DVT's of the right leg - on 
Coumadin.  

On VA neurologic examination on March 13, 1996, it was 
reported that the veteran was 68 years old and was 
unemployed.  It was reported that his claims file and VA 
records were reviewed.  The examiner noted that he was a 
neurologist and that he examined the veteran's complex 
problem from a neurological point of view.  The examiner 
noted that key information was provided by the veteran who 
appeared to have a good memory.  The veteran reported that 
while on active duty, he developed pain in the right foot 
which turned into swelling and was shown to be an infection 
in 1948.  The infection was treated, including drainage.  The 
veteran stated that he was a paratrooper and that the 
episodes of pain were probably due to his mission as a 
paratrooper.  However, he did not report any specific injury, 
or any specific injury of a nerve of the foot.  At about the 
same time, he also had furunculosis in the mid and lower back 
for which he had surgery in 1946 "and probably in the 1980's 
again."  Although the veteran asserted that the infection 
was deep enough to have affected the spine, the examiner 
remarked that the record did not support that contention.  

Following service, the veteran reported that it took him more 
than four years before he started working regularly in 
civilian life.  His jobs included criminal investigator and 
agent for the Internal Revenue Service.  The veteran 
indicated that in the meantime, the pain in his right foot 
was associated with numbness and also spread upward to the 
rest of the right leg.  Eventually, a diagnosis of reflex 
sympathetic dystrophy secondary to trauma was made by the 
Cincinnati VA Medical Center, where a right lumbar 
sympathectomy was performed in June 1960.  The veteran 
indicated that he had two such operations in a short period 
of time.  The veteran further indicated that the operations 
resulted in relief of pain only for a month or so before all 
of his symptoms recurred.  In the meantime, he also 
complained of some numbness in the right arm in the 1960's.  
He also reported a repeated episode of clot formation in the 
right leg that was treated by an outside physician.  The last 
such episode was in January 1996.  He said that he had been 
taking Coumadin for this problem.  The veteran reported that 
he began using long leg braces in the 1960's because of pain 
in the right leg and weakness of both legs.  The pain 
continued, and by 1990, he began using a wheelchair.  He also 
retired from work because he could not cope with the pain and 
his work at the same time.  Over the years, he added two 
transcutaneous nerve stimulators (TENS units) over the right 
and left side of the back, wrist supports for both hands, and 
a body brace.  

It was reported that the veteran was hospitalized on the 
neurology ward of a VA medical center in November 1993, when 
the veteran claimed hypersensitive discomfort throughout the 
neurologic examination, and muscle strength was evaluated 
"with some degree of uncertainty."  In November 1993, a 
diagnosis of probable reflex sympathetic dystrophy was made 
"which was put in quotation marks."  At about the same 
time, a neuropsychological test showed an increase in scores 
of conversion.  Since discharge from the hospital in November 
1993, the veteran had been under the care of a physician who 
had remarked that the veteran was "fixated" about his 
perceived medical condition.  

The veteran claimed that since his previous compensation 
examination in January 1994, he had experienced more pain 
which had involved all four extremities and had begun 
migrating from one to the other.  Because of his various 
complaints related to his arms and legs, he underwent both 
imaging and electromyographic (EMG) studies, but these did 
not lead to definitive diagnosis or treatment.  

The examiner reported that the veteran had been conducting 
his own affairs "with substantial support from his wife."  
It was reported that the veteran had occasional problems with 
excretion but that he was "not exactly incontinent."  On 
neurologic examination on March 13, 1996, the veteran was 
felt to be fully oriented and somewhat obese.  The 
circumference of his thigh was 41 centimeters on the right 
and 45 centimeters on the left.  The girth of the calf was 37 
centimeters on the right and 38 centimeters on the left.  The 
right foot was dusky in color compared to the left.  The 
examiner felt that the legs had the same temperature.  There 
was no adventitious movement of any muscles of either the 
right or left leg.  With some support from his wheelchair, 
the veteran was able to stand with clear demonstration of 
muscle strength of the proximal girdle muscles.  However, the 
veteran reported an inability to move any muscle of the right 
leg in the sitting position and very little, if any, of the 
left leg.  Deep reflexes at the knee and ankle were present 
and symmetrical.  The Babinski sign was negative on either 
side.  The veteran reported reduced sensation to pinprick 
over the entire right leg up to the groin as compared to the 
left.  There was no hyperpathic reaction.  He perceived 
vibration at the ankles on the left.  He had position sense 
in his toes.  There was no visible scar along any path of the 
major nerves of the legs.  There was more hair on anterior 
aspect of the right thigh than the left.  Otherwise, the hair 
distribution was the same.  The texture of the skin appeared 
the same in the legs.  The veteran reported pain on squeezing 
of the right calf.  Although he protested, the hip, knee, and 
ankle joints were not restricted in passive movement.  There 
was no smell of urine.  

The assessment was chronic pain involving the right leg 
associated with discoloration of the foot and atrophy of the 
thigh.  It was reported that the veteran had complained of 
such pain apparently since the injury to his foot in 1947.  
The examiner remarked that "[h]is condition is within the 
general definition of reflex sympathetic dystrophy" and that 
such a diagnosis was given when he had a sympathectomy at the 
VA Medical Center in Cincinnati.  The same diagnosis was 
given again in 1993, although in quotation marks, reflecting 
incompleteness of symptoms for a typical diagnosis of this 
disease entity.  The examiner further remarked that there had 
not been substantial difference since his previous 
compensation examinations and that some of his symptoms, 
"especially loss of strength in some muscles of the leg for 
certain actions but not in others suggest at least 
conversion."  The examiner noted that the veteran had failed 
to report for an EMG test to further investigate this point.  
The examiner recommended further psychiatric and medical 
evaluation, which he acknowledged was "made complex by 
psychological and compensational factors."  In addition, the 
examiner remarked that "the medical concept of chronic pain 
syndromes is evolving and there is considerable controversy 
surrounding the nosology of reflex sympathetic dystrophy and 
related disorders."  

In early April 1996, the veteran underwent a VA orthopedic 
examination.  It was reported that apparently the veteran was 
involved in several parachute jumps and sustained injuries of 
his lower back and right lower extremity.  He claimed that 
this happened while he was in Japan and was due to the fact 
that he had a lipoma on his back.  He asserted that when he 
fell on his back, "the lipoma injured his lower spine."  He 
reported that while in Japan, he also injured his right foot 
in a parachute jump.  He said that the injury became infected 
and that he got gangrene.  He reported that he was sent to 
another hospital in Tokyo and that the gangrene was getting 
worse.  Thus, he was sent to the United States for 
"evaluation of amputation."  However, he improved and was 
walking with two canes and was returned to active duty, but 
he claims that the right lower leg became very swollen, and 
he was again hospitalized in 1947 with the diagnosis of 
severe, chronic thrombophlebitis.  From there, he was sent to 
Walter Reed General Hospital.  The veteran also claimed that 
at about the time of his final separation from service in 
1948, he went to Walter Reed General Hospital due to his back 
problems.  The veteran claims that while at Walter Reed, "he 
was given LSD and was told to be emotionally unstable."  
Later, he began working for the Army with a top secret 
clearance.  His problems continued, and he eventually 
underwent L2 and L3 sympathectomies.  The veteran claimed 
that for years, he was unable to ambulate but that since 
January 1990 "he is doing it."  He reported for the 
examination using an electric motor scooter issued to him by 
VA.  

On examination, the examiner reported that the veteran was 
unable to perform active extension of the right knee due to 
marked weakness of the extensor muscles.  He had to help with 
the opposite lower extremity.  Range of motion of the right 
knee could not be performed because of the veteran's 
complaints of severe pain.  The right lower extremity was 
very cool, especially from the ankle down, which was 
extremely cool with a dark black coloration present.  The 
veteran claimed that the pain was extremely severe and that 
he used two TENS units that he rotated as needed and that he 
used all of the time, except when he went to sleep.  The 
veteran's thighs measured 49 and 14 centimeters on the right, 
and 53 and 15.5 centimeters on the left.  His calves measured 
41 centimeters on the right and 39.5 centimeters on the left.  

The examiner stated that the examination was not complete 
because of the veteran's general condition; he was always in 
his electric scooter and trying to move him to conduct an 
examination was difficult if not impossible.  The veteran was 
unable to move his ankle and toes on the right.  
Nevertheless, he had practically full range of motion of the 
left ankle and toes.  

The veteran claimed to have a lot of pain on all of the right 
side of his body and some pain, but much less, on the left 
side.  The examiner said that he was unable to examine the 
lower back.  The most minimal touching of the veteran's right 
foot was extremely painful, to the point that the veteran 
cried.  The examiner observed that the veteran used orthoses 
on both lower extremities with metallic stays, knee joints 
and attachments to the shoes.  Both orthoses had an ankle 
joint, the right one with a dorsiflexion wrist because of his 
footdrop on the right.  

The examiner reported that X-rays of the hands were negative.  
X-rays of the feet showed marked generalized osteopenia of 
the right ankle and foot; X-rays of the left foot were 
negative.  X-rays of the lumbosacral spine showed some 
degenerative changes (spur formation), especially at T12 and 
L1, and also at L2 (osteoarthritis).  X-rays of the left knee 
showed degenerative changes that were felt to be mild to 
moderate and to represent early osteoarthritis.  X-rays of 
the cervical spine showed degenerative changes 
(osteoarthritis) that were more visible at C5-6 and C7 with 
narrowing of the 6th disc space.  

The orthopedic impressions included status post multiple 
injuries (parachute jumps) of the low back and right lower 
extremity; status post thrombophlebitis of the right lower 
extremity; inability to do active full flexion of the right 
knee due to weakness of the extensor muscles (early 
osteoarthritic changes of the right knee); status post 
sympathectomy of L2 and L3 (veteran was diagnosed as having 
reflex sympathetic dystrophy of the right foot); status post 
meniscectomy of the right knee (moderate early 
osteoarthritis); and marked generalized osteopenia of the 
right ankle and foot, post sympathectomy.  

The veteran was hospitalized at the VA Medical Center, 
Dayton, Ohio, from May 1 to 10, 1996, for a period of 
observation and evaluation in order to rule out a diagnosis 
of reflex sympathetic dystrophy of the right lower extremity.  
The veteran claimed to have reflex sympathetic dystrophy due 
to a July 1947 injury to the right foot.  He gave a history 
of having made 21 parachute jumps during service.  On jump 
number 21, the veteran states that he injured his right 
ankle, although he was able to continue to walk.  The ankle 
became swollen and painful.  He took some time off in the 
barracks for a few days and was then hospitalized in Japan 
for this injury.  He was then sent to Battle Creek, Michigan 
(Percy Jones General Hospital), for consideration of 
amputation of the foot secondary to the development of 
gangrene in that extremity.  However, amputation was not 
necessary, and he was returned to duty at Fort Bragg.  The 
veteran stated that at the time of his return to duty at Fort 
Bragg, he was walking with two canes.  The veteran indicated 
that upon his arrival at Fort Bragg, five days after leaving 
Battle Creek, he was immediately transferred to Walter Reed 
with a diagnosis of thrombophlebitis.  

On examination of the right lower extremity, there was no 
active movement of any of the major muscle groups of that 
extremity.  The veteran used his opposite leg or hands to 
move his right lower extremity.  However, there was a 
positive Hoover's sign noted on examining the right lower 
extremity when testing the iliopsoas, hamstring, anterior 
tibial, and gastrocnemius on the right, "meaning that no 
significant effort is put forth on the left lower extremity 
when encouraging the [veteran] to move the muscles of the 
right lower extremity, which would be expected."  No 
fasciculations were noted in any of the extremities.  In a 
dependent position, the right lower extremity appeared dusky 
in color.  The veteran was able to discriminate sharp and 
dull in the upper extremities and the left lower extremity.  
He described decreased pinprick in all dermatomes of the 
right lower extremity.  There was decreased vibration at the 
ankles bilaterally.  Position was intact bilaterally at the 
toes.  Temperature to touch on the lower extremities felt 
equal to the examiner, and there were no striking trophic 
changes noted in the right lower extremity.  Deep tendon 
reflexes were 2+ and symmetrical at the brachial radialis, 
biceps, and triceps; 3+ at the knees bilaterally; and 2+ at 
the ankles bilaterally.  Plantar responses were downgoing 
bilaterally.  No pathological reflexes were elicited.  

A vascular surgical consultation was conducted on May 8, 
1996, to rule out arterial or venous disease.  The veteran 
did not have a history of claudication, tissue loss in the 
extremities, or of arterial surgeries.  He had a history of 
occasional chest pain and some history "in the chart" of 
Raynaud-type symptoms.  He gave a history of right ankle deep 
venous thrombosis (DVT's) times two.  The examiner stated 
that this was originally found more than a year previously on 
a venous duplex scan and recurred about a year previously.  
The veteran stated that he had been on Coumadin 
anticoagulation ever since.  He gave no other history of a 
peripheral vasculature type problem.  

On examination, the veteran had no pulsatile mass in the 
abdomen.  He had no groin bruits and 2+ femoral pulses, 
bilaterally.  Popliteal pulses were approximately 1+ 
bilaterally, dorsalis pedis pulses were 2+ bilaterally, and 
posterior tibialis pulses were 1+ bilaterally.  The skin of 
the extremities, both hands and feet, showed no signs of 
ulceration and minimal changes, if any, in coloration.  In 
the supine position, the veteran showed no venous 
varicosities.  There was no significant difference in 
diameter of the lower extremities at the thigh or the calf.  
A peripheral vascular resistance (PVR) test of the lower 
extremities was obtained with results that the examiner 
stated suggested basically normal vasculature.  Although a 
deep venous study had not been obtained at the time of the 
examination, the examiner remarked that the veteran did not 
appear to show the sequelae of a post-thrombotic syndrome.  
The impression was that the examiner did not see significant 
arterial disease.  He showed "what may be interpreted as 
normal signs of atherosclerotic changes in a patient of his 
age."  Although the history of deep venous thrombosis may be 
accurate, the examiner stated that the veteran did not appear 
to have significant sequelae.  (The examiner also noted that 
a DVT at the ankle level is rare and tends to be minimally 
symptomatic and have minimal late sequelae.  A confirmation 
of the deep venous scans was therefore thought to be 
desirable.)  On an ankle brachial index (ABI) test with bi-
directional Doppler at that time, both legs appeared to have 
normal arterial flow.  X-rays of the right tibia and fibula 
on May 8, 1996, showed osteopenic changes involving those 
bones.  

Electromyographic and nerve conduction studies were performed 
on May 8, 1996.  It was reported that there was mild slowing 
of the conduction velocity in the right common peroneal nerve 
which was likely the result of tissue temperature difference.  
The compound muscle action potentials obtained from the right 
common peroneal nerve were normal and "comparable with its 
companion."  It was further reported that "[l]ack of 
substantial recruitment of motor units in the muscles sampled 
from the right leg was most likely proportional (p) to 
volitional effort."  The morphology of the motor unit action 
potentials was unremarkable in all of the muscles sampled.  

The diagnoses on discharge from the hospital on May 10, 1996, 
included chronic pain syndrome, and possible reflex 
sympathetic dystrophy of the right lower extremity.  It was 
remarked that although there were some changes of the right 
lower extremity, including allodynia, some edema of the ankle 
and atrophy of the right quadriceps, the diagnosis of reflex 
sympathetic dystrophy could not be made with complete 
certainty.  It was noted that the veteran underwent a right 
sympathectomy at a VA facility in 1960 for probable reflex 
sympathetic dystrophy.  It was further remarked that the pain 
that the veteran complained of in his back, upper 
extremities, and left lower extremity was hard to explain on 
the basis of his claim of reflex sympathetic dystrophy in the 
right lower extremity.  

In June 1996, the veteran underwent a VA orthopedic 
examination.  He reported having been injured in parachute 
jumps.  He stated that he had injured his back in a parachute 
jump in 1947 and had injured his right foot in a parachute 
jump later the same year.  He said that he was diagnosed as 
having a sprained ankle but later on had an abscess drained 
from his foot in Japan.  He said that he was initially unable 
to walk, then was walking gradually with the help of two 
canes, and then gradually recovered.  He reported that he had 
had two sympathectomies performed at the VA Medical Center in 
Cincinnati.  An examination showed a nonfunctional right 
lower extremity.  He was unable to stand on his feet without 
the help of two long leg braces and crutches.  Similarly, his 
walking could not be observed without these aids.  X-rays of 
the right lower extremity were interpreted as showing marked 
osteoporosis of the bones of the entire right lower 
extremity; X-rays of the left lower extremity showed normal 
cortical thickness.  

The diagnosis was that the veteran had marked disuse atrophy 
of the right lower extremity.  The examiner commented that 
marked osteoporosis of all the bones was strongly suggestive 
of reflex sympathetic dystrophy, which could not ruled out as 
far as Orthopedics was concerned.  The redness of skin, 
wasting of the right lower extremity muscles, superficial 
edema, and marked osteoporosis were highly suggestive of 
reflex sympathetic dystrophy of the right lower extremity.  
The examiner stated that he could not get the veteran to move 
any of his muscles actively, from the hip area all the way 
down to the toes on the right side.  The examiner concluded 
that the veteran had all of the signs and symptoms of reflex 
sympathetic dystrophy on the right side, involving the right 
lower extremity.  Whether the reflex sympathetic dystrophy 
was real, "or on a hysterical basis as some of my colleagues 
think," was very difficult for the examiner to determine 
from the orthopedic point of view.   

The veteran was afforded a VA examination of the bones in 
September 2002.  It was reported that he made 21 parachute 
jumps in service.  It was claimed that the veteran sustained 
an injury to his back in 1946 when he landed after a 
parachute jump and ruptured a cyst on his back.  Reportedly, 
the cyst became infected, and he was hospitalized for a 
prolonged period of time.  It was indicated that his back 
eventually became infected.  It was also related that in 1947 
he sustained an injury to the right leg or ankle and that led 
to chronic thrombophlebitis and deep venous thrombosis of the 
right leg.  The examiner stated that this was confirmed in 
the military records and the claims folder.  An examination 
revealed that the veteran had diminished reflexes bilaterally 
at the knee and ankle.  Strength in the right lower extremity 
was antigravity 3+ in quadriceps, hamstrings, dorsiflexors 
and plantar flexors in the right leg.  The calf and foot were 
atrophied.  The examiner commented that it was his opinion 
that the right ankle injury the veteran suffered during a 
parachute jump and subsequent development of thrombophlebitis 
could have led to the clinical picture of reflex sympathetic 
dystrophy in the right leg.  He further stated that the 
veteran had clinical findings and diagnostic radiographic 
findings consistent with reflex sympathetic dystrophy of the 
right leg.  He added that this condition can develop over a 
period of time and the manifestations can be worsened if not 
diagnosed and treated appropriately early in its course.  The 
examiner concluded that it was at least as likely as not that 
the veteran had reflex sympathetic dystrophy dating back to 
service.  

Analysis 

The veteran contends that he has reflex sympathetic dystrophy 
syndrome of the extremities as a result of the virulent 
effects of infection in service or as a result of injuries to 
the legs and right foot from parachute jumps in service.  The 
record is devoid of any objective evidence that he sustained 
any injury from parachute jumps in service.  Although he 
clearly had an infected furuncle of the low back, and later 
an infection and abscess of the right foot, it is not shown 
that he is entitled to service connection for any disability 
other than the neurocirculatory disorder of the right lower 
extremity for which service connection is currently in 
effect.  The veteran asserts that he has a right lower 
extremity disability that he has claimed under a variety of 
diagnoses, including reflex sympathetic dystrophy syndrome, 
causalgia, neuralgia, peripheral neuritis, neuronitis, 
neurologic lesion, rheumatic polymalgia, tendinitis, 
tenosynovitis, gout, bursitis, ankylosis of the right foot 
and toes, and right footdrop.  Some of these disorders are 
included in the overall service-connected disability 
currently classified by the RO as neurovascular impairment, 
right lower extremity (previously rated only under Diagnostic 
Code 7121 as "thrombophlebitis").  

In large measure, the veteran is in a dispute with VA over 
the diagnostic term to be applied to his service-connected 
right lower extremity disability.  The veteran has claimed 
service connection for symptoms and findings representing 
essentially the same functional impairments of the right 
lower extremity under a variety of names, perhaps under the 
impression that service connection is in order for each 
different diagnosis or medical term.  However, a service-
connected disability is evaluated on the basis of its overall 
functional impairment of the anatomical part affected, 
regardless of how it is characterized.  

The service medical records are negative for any X-ray 
evidence of fracture, osteomyelitis, osteoporosis, 
osteopenia, or any other form of demineralization, or of 
sprain or other manifestation of an arthritic process, 
whether degenerative, traumatic or rheumatoid in nature, 
affecting the right lower extremity.  Moreover, there are no 
objective findings of bursitis, gout or chronic tendinitis or 
tenosynovitis in the right lower extremity.  Although 
"chronic" tenosynovitis of the extensor tendon of the right 
great toe secondary to abscess was diagnosed when the veteran 
was transferred during service from Tokyo to Percy Jones 
General Hospital, the diagnosis was not subsequently 
confirmed.  Although "chronic" fibrous ankylosis of the 
joints of the right foot and toes, secondary to infection of 
the dorsum of the right foot, was initially diagnosed at 
Percy Jones General Hospital in October 1947, subsequent 
service medical records showed movement in the foot and in 
its various joints and thus demonstrated that any 
"ankylosis" was acute in nature.  Ankylosis involves the 
fusion of a joint.  A finding of movement shows that the 
diagnosis of ankylosis was in error and that a true ankylosis 
was not shown.  Right footdrop is not demonstrated in the 
service medical records or shown until many years following 
service.  

The record shows some conflict among service examiners as to 
the nature of the veteran's right lower extremity disorder.  
The prevailing view was that the right lower extremity 
disorder derived from the veteran's personality disorder, 
which was the final diagnosis on discharge from Walter Reed 
General Hospital, but the neurologic examiner at Walter Reed 
suspected a possible neurological lesion involving the right 
lower extremity and involving the sympathetic nerve supply to 
that part.  However, this was merely a suspicion and never 
culminated during service in a definitive diagnosis of reflex 
sympathetic dystrophy or of any other neurologic disorder of 
the right lower extremity.  

The record shows that the first four VA examinations 
following service - those conducted in March 1949, April 
1954, April 1956, and June 1959 - were negative for 
limitation of motion of any joint of the right leg or foot, 
and none showed swelling, deformity, varicosity of veins, 
pigmentation changes, pallor on elevation, rubor on 
dependency, or signs of present or past stasis dermatitis or 
stasis ulceration.  None of the examinations showed the 
absence of any pulse in the right lower extremity.  Only the 
first VA examination noted any difference in size between the 
two lower legs, with the right calf measuring only about a 
quarter of an inch smaller in circumference than the left (in 
a right-handed person).  All four examinations noted that the 
lower part of the right lower leg was somewhat cooler than on 
the left.  Only on examination in April 1956 did the examiner 
note that in comparison to the left lower extremity, the 
right lower leg had a slight duskiness of color.  However, 
the examiner found no evidence of varicosities or of stasis 
pigmentation, swelling or ulceration.  The examiner concluded 
that the veteran no longer showed any evidence of phlebitis.  
The examiner in June 1959 found no abnormality of function, 
and he diagnosed phlebitis by history only, commenting that 
the right lower leg showed no objective findings of that 
disorder currently.  It is notable that there was no 
significant difference in circumferences of the right lower 
extremity when compared to the left through the examination 
in June 1959 and that as of that date, objective findings of 
chronic consistent neurologic abnormalities or deficits were 
not shown in the right lower extremity.  None of these 
examination findings describes any disparity in the patterns 
of perspiration or hair growth of the right lower extremity 
compared to the left, and none of the examinations reflected 
objective findings of ankylosis in any joint of the body, 
tendinitis, tenosynovitis, gout, bursitis, right footdrop, 
wasted musculature, causalgia, reflex sympathetic dystrophy 
syndrome, neuritis, neuralgia, nerve lesion or rheumatic 
polymyalgia.  

The statements from Dr. Miller show that he first saw the 
veteran as a patient in March 1960, when the veteran 
complained of recurring pain in the right leg and foot since 
service.  Although apparently based solely on history 
provided by the veteran, Dr. Miller thought that the veteran 
had a neurovascular disorder of the right lower extremity due 
to injury.  Dr. Miller noted that when he first examined the 
veteran, he found his right foot to be ice cold and totally 
pulseless, but he never entered a specific diagnosis, 
including reflex sympathetic dystrophy syndrome, to account 
for the right lower extremity pathology.  He referred only to 
a "neurovascular disorder" and did not diagnose reflex 
sympathetic dystrophy syndrome, causalgia, rheumatic 
polymyalgia, neuritis, neuralgia, neuronitis, gout, 
tendinitis, bursitis, tenosynovitis, ankylosis, or nerve 
lesion in the right lower extremity.  

The record shows that the veteran was hospitalized at a VA 
facility from April to July 1960 and that an interim hospital 
report was received dated May 12, 1960, with a diagnostic 
impression of neuronitis of the right lower extremity with 
motor, sensory, and "antonomic" involvement, of unknown 
etiology.  A myelogram had been performed which was negative.  
Although the right lower extremity was found to be cooler 
than the left, there was no sweating.  The right lower 
extremity showed deep tendon rubor.  Although reflex 
sympathetic dystrophy of the right lower extremity was 
suspected by one examining neurologist, the diagnosis was 
never fully established, and the surgical service was of the 
view that the veteran did not have a true reflex sympathetic 
dystrophy.  It was felt that his disorder was more akin to 
Raynaud's disease.  In June 1960, a right lumbar sympathetic 
block was performed after which the right foot became warm, 
dry, pink and relieved of pain.  A right lumbar sympathectomy 
performed later in June at the level of L1, 2 and 3 resulted 
in full relief of symptoms for only a few days.  At the time 
of discharge from the hospital, the veteran still had some 
edema and rubor in the right lower extremity, but less than 
on admission.  Although the veteran underwent extensive 
examination and treatment, the final diagnoses were probable 
reflex sympathetic dystrophy, secondary to trauma; and 
immature personality.  A final diagnosis of reflex 
sympathetic dystrophy was not entered.  It is significant 
that any reflex sympathetic dystrophy felt to be present was 
thought to be secondary to trauma, as the hospital report 
shows that the veteran claimed that while coming back to camp 
by railroad after making a parachute jump, he suddenly got 
painful swelling in the right foot.  As there is no evidence 
that the veteran injured his foot in any parachute jump, even 
the diagnosis of probable reflex sympathetic dystrophy 
secondary to trauma is questionable because it is based 
partly on an inaccurate history rendered by the veteran.  

Although there was an indication of right footdrop on a VA 
examination by Dr. Miller in September 1961, the examination 
findings were considered inadequate for rating purposes, and 
the RO requested that Dr. Miller clarify his findings and 
diagnosis.  Dr. Miller continued to describe what he regarded 
as serious findings, but objective findings were not more 
accurately rendered by Dr. Miller.  On the VA examination in 
April 1962, also conducted by Dr. Miller, it was suggested 
that sympathectomies had been done in service and during VA 
hospitalization in 1960.  He reported that the right calf was 
2.5 inches smaller than the left calf and that the right 
thigh was two inches smaller than the left thigh.  He 
described the right foot as warm and dry, while the left foot 
was cool and moist.  His final diagnoses were neurovascular 
disorder, right lower extremity; and postoperative status 
sympathectomy.  However, reflex sympathetic dystrophy 
syndrome, causalgia, rheumatic polymyalgia, neuritis, 
neuralgia, neuronitis, bursitis, gout, tendinitis, 
tenosynovitis and ankylosis were not described, diagnosed or 
even mentioned by Dr. Miller.  There is no evidence, 
moreover, of an actual sympathectomy having been performed in 
service, only a sympathetic nerve block.  In other words, the 
elicited history was once again inaccurate.  

Thereafter, no pertinent medical evidence was received 
regarding the veteran's claims until 1993, when evidence that 
included a report of an examination for employment performed 
by Dr. Kunesh in April 1967 was received.  Dr. Kunesh noted 
that the veteran wore a brace on the right leg because of 
deformity.  Atrophy of the right lower leg was described, 
which was said to be mild, and the veteran was said to 
display an inability to lift the right toes and control the 
right knee, although he had excellent control with a 
prosthesis.  However, examination of the nervous system was 
negative.  The only defect noted was a right leg deformity, 
and a more specific diagnosis was not entered.  

The veteran was hospitalized by VA for 11 days in November 
1993.  Based on the history reported by the veteran, and 
without apparent review of the service medical records or 
other medical evidence of record, the diagnosis entered on 
final discharge from the hospital was "reflex sympathetic 
dystrophy, probable."  When admitted to the hospital, the 
veteran claimed to have suffered a paratrooping back injury 
in service in 1946 followed by another such injury several 
months later involving the right leg as well as the back.  He 
reported that military physicians told him that they wanted 
to amputate his leg because of gangrene but that they were 
stopped by him.  There is no evidence of any such 
paratrooping back or leg injuries, nor is there any 
indication in the service medical records that amputation of 
the veteran's leg due to gangrene was ever contemplated by 
his treating physicians.  Although the veteran had a right 
foot infection in service, the service medical records 
contain no indication of gangrene or any suggestion that 
amputation was considered.  The diagnosis on VA 
hospitalization in November 1993 was again based on an 
inaccurate history provided by the veteran.  It is notable 
that when he was seen by Dr. Muir in April 1994, he gave a 
history of having struck his back in service, and Dr. Muir 
commented that the veteran had a complicated illness with 
neurological, musculoskeletal and psychological overtones.  
He remarked that the reflex sympathetic dystrophy would be 
very hard to treat with the length of time it had been 
established.  There was no indication that Dr. Muir was aware 
that there is no evidence of a back injury in service or that 
the veteran sustained trauma to his low back in a motor 
vehicle accident in July 1988.  

Indeed, the medical evidence associated with the record since 
the veteran submitted his claim in 1993, which includes 
extensive medical evaluations by both private and VA 
physicians, does not establish a true diagnosis of reflex 
sympathetic dystrophy syndrome.  The veteran was seen in the 
late 1980's by a number of private physicians, including 
orthopedic and neurologic specialists, not one of whom 
diagnosed reflex sympathetic dystrophy syndrome.  The 
diagnosis of that disorder has not been subsequently 
established, although the VA orthopedic examiner in June 1996 
came the closest when he stated that the veteran had all the 
signs and symptoms of reflex sympathetic dystrophy on the 
right side involving the right lower extremity.  However, the 
examiner also commented that whether it was "on a hysterical 
basis as some of my colleagues think" was very difficult for 
him to determine from an orthopedic point of view.  While it 
was stated that severe osteoporosis of all the bones of the 
right lower extremity, redness, swelling and wasting of all 
the muscles were highly suggestive of reflex sympathetic 
dystrophy, the actual diagnosis entered by the orthopedic 
examiner was that the veteran had marked disuse atrophy in 
the right lower extremity.  Although reflex sympathetic 
dystrophy could not be ruled out from an orthopedic point of 
view, it was not finally established as a diagnosis, and the 
Board is of the opinion that the symptoms to which the 
examiner pointed are consistent with his actual diagnosis of 
marked disuse atrophy in the right lower extremity.  

It is notable that the orthopedic examiners in June 1996 and 
on the most recent VA examination, conducted in September 
2002, just like most of the other examiners during the 
1990's, repeated the veteran's history of having sustained 
back and foot injuries as a result of parachute jumps in 
service.  As indicated above, there is absolutely no evidence 
for this.  The neurologic examiner who evaluated the veteran 
in March 1996 repeated this history, concluding that his 
condition was within the general definition of reflex 
sympathetic dystrophy.  However, the neurologic examiner also 
noted some conflicting findings that suggested "at least 
conversion," and he recommended further medical and 
psychiatric evaluation while acknowledging that this was 
"made complex by psychological and compensational factors."  
The neurologic examiner also noted that the medical concept 
of chronic pain syndromes was evolving and that there was 
considerable controversy surrounding the nosology of reflex 
sympathetic dystrophy and related disorders.  It is further 
of note that the veteran was hospitalized in May 1996 
specifically for the purpose of ruling out reflex sympathetic 
dystrophy and that extensive diagnostic workups during 
hospitalization resulted only in a diagnosis of possible 
reflex sympathetic dystrophy of the right lower extremity.  
It bears emphasis that that diagnosis was also based partly 
on a history of parachute jump injuries for which there is no 
substantiation in the record, which indeed is contradicted by 
the service medical records.  

The record shows that throughout the 1990's, the veteran has 
given examiners a history of trauma that did not happen and 
has omitted to mention trauma to his low back, neck and right 
upper extremity that did happen.  Diagnoses based on 
inaccurate medical histories are no better than the facts 
relied on and may not serve as a basis for establishing 
service connection.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  A rejection of 
the factual predicate necessarily involves a rejection of the 
etiological opinion based on that predicate.  The etiological 
relationship between the claimed parachute injuries in 
service and a diagnosis of reflex sympathetic dystrophy 
entertained by VA orthopedic and neurologic examiners in 1996 
and 2002 may be characterized as a general conclusion based 
on history furnished by the veteran that is not fully 
supported by the medical evidence and that, in addition, does 
not account for the possible effects of post service injuries 
sustained in the July 1988 motor vehicle accident.  Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  

Moreover, the veteran underwent neuropsychological testing 
and psychiatric workups by VA in 1993 and 1996.  (The 
findings from these examinations are elaborated more fully in 
the section of this decision below addressing the veteran's 
claim for service connection for psychiatric disability.)  
The neuropsychological testing showed that strong 
psychological or psychiatric components attended his 
extensive medical complaints and was also strongly consistent 
with the personality dynamics of conversion disorder.  It is 
notable in this regard that after he was seen by a number of 
physicians for orthopedic and neurologic complaints in the 
late 1980's, he was referred for psychological evaluation, 
and the diagnosis on Axis I in December 1988 was 
psychological factors affecting physical condition.  An 
addendum dated May 9, 1996, to the neuropsychological testing 
during hospitalization that month concluded that the 
veteran's pattern of responding to testing was indicative of 
personality dynamics consistent with excessive use of 
repression, denial and consequent conversion of psychological 
conflict into physical symptomatology.  

The Board notes in this regard that the veteran was employed 
from 1965 until 1990 in full-time occupations.  For most of 
that time, he was gainfully employed by the Internal Revenue 
Service and as a civilian employee of the Department of the 
Army.  His thrombophlebitis of the right lower extremity has 
been rated 60 percent disabling since September 1960, and 
because he demonstrated that he was able to work, a total 
compensation rating was terminated effective in January 1966.  
When the veteran was seen at Mount Vernon Hospital for 
complaints of pain in his legs, back and arms in June 1988, 
he indicated that his leg and back problems were secondary to 
war injuries.  (The veteran was never in combat.)  The 
veteran also indicated that he had been jogging and 
exercising until November 1987, when he developed plantar 
fasciitis and myalgias of the upper arms and thighs.  It is 
notable that the veteran did not retire from his employment 
until 1990 and that although he complained in June 1988 that 
his legs felt weak and claimed that he could not walk, he was 
not using a wheelchair or motorized scooter until after he 
had retired from his Federal employment, that is, some time 
in the early 1990's.  An addendum by a VA staff psychiatrist 
during the veteran's hospitalization by VA in May 1996 stated 
that the veteran was preoccupied with convincing the examiner 
to conclude that he had reflex sympathetic dystrophy.  
Although his mentation was intact, and although he was felt 
to be without active psychosis, his psychiatric evaluation 
was felt to be compromised partly by his "obvious almost 
delusional" preoccupation with having reflex sympathetic 
dystrophy coupled with his belief that he deserved 
100 percent disability compensation.  

The record does not document a final diagnosis of rheumatic 
polymyalgia or causalgia or chronic forms of bursitis, gout, 
tendinitis, or tenosynovitis in the right lower extremity.  
As the service-connected right lower extremity disorder 
includes a neurologic component, neuritis or neuralgia of 
some form must be deemed to be included in the service-
connected disability.  However, none of the medical evidence 
of record shows objective findings of a single neurologic 
disease entity such as reflex sympathetic dystrophy based on 
a complete and accurate history and on consistent examination 
findings.  Rather, the record has been complicated by the 
veteran's subjective rendition of a history of injuries 
completely contradicted by the history he gave when he was 
examined in service and examined by VA in March 1949, when he 
did not recall the injuries now so prominently a part of his 
contentions.  It is interesting to note that medical articles 
submitted by the veteran in support of his claim do not fully 
support the claimed presence of reflex sympathetic dystrophy.  
Some of the symptoms said to be characteristic of various 
stages of the disease are not shown in this case.  The 
medical texts state, for example, that a triple-phase bone 
scan usually demonstrates characteristic abnormal findings in 
cases of chronic reflex sympathetic dystrophy.  However, a 
three-phase bone scan by VA during hospitalization in May 
1996 resulted in an impression of no definite scintigraphic 
evidence of reflex sympathetic dystrophy syndrome.  

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran currently has reflex 
sympathetic dystrophy syndrome.  In the absence of a 
confirmed diagnosis, service connection for reflex 
sympathetic dystrophy syndrome is not warranted. The case law 
is well settled on this point.  In order for a claimant to be 
granted service connection for a claimed disability, there 
must be evidence of a current disability.  Degmetich v. 
Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997); Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996); Caluza v. Brown, 7 Vet. 
App. at 506; see Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection is limited to cases wherein the 
service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992) (a service connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability).  

The Board concludes that the preponderance of the evidence is 
also against the claim for service connection for any other 
neurologic, orthopedic or vascular disorder of the right 
lower extremity other than the neurovascular disability that 
is currently service connected.  

The Request for a Medical Opinion

The veteran has essentially requested that the Board obtain 
an opinion from an independent medical expert or from the VA 
Under Secretary for Health regarding his claim for service 
connection for reflex sympathetic dystrophy syndrome.  The 
law and regulations governing the request for such opinions 
permit the Board to refer a matter for a medical opinion upon 
a showing of good cause, such as the identification of a 
complex or controversial medical or legal issue involved in 
the appeal under consideration.  The Board has the 
discretionary authority to request an opinion from an 
independent medical expert outside VA, 38 U.S.C.A. § 7109, or 
to seek an opinion from the Chief Medical Director (now the 
Under Secretary for Health) when such medical expertise is 
needed for an equitable disposition of an appeal.  38 C.F.R. 
§§ 20.901, 20.902.  

However, the Board concludes that good cause to seek such an 
opinion is not shown in this case.  The Board notes that the 
veteran has been examined by numerous specialists in the last 
decade but that the findings have been in conflict and the 
diagnoses tentative with respect to reflex sympathetic 
dystrophy.  The diagnosis reached has usually reflected the 
viewpoint of the specialty of the examiner involved and thus 
has not necessarily reflected consideration of the entire 
disability picture.  Further evaluation of the medical 
evidence in order to definitively establish a diagnosis of 
reflex sympathetic dystrophy appears to the Board to 
represent a futile effort to reach a conclusion, as the 
conflicting nature of the findings of record suggest that any 
such diagnosis would ultimately be an exercise in conjecture.  
It bears emphasis that service connection may not be based on 
a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102 (2002).  One examiner has even suggested that the 
nosology - the science of the classification of diseases - is 
evolving with respect to reflex sympathetic dystrophy 
syndrome and related disorders.  It is therefore hard to see 
what further evaluation would accomplish in this case.  The 
questions before the Board at present are questions of 
adjudication requiring analysis of the evidence in the 
context of claims for benefits.  Further medical evaluation 
would be unlikely to resolve those issues, which are 
ultimately the province and responsibility of adjudicative 
authorities.  




B.  Disability of the Cervical, Thoracic and Lumbosacral 
Segments of the Spine

The veteran maintains that he has disability of the cervical, 
thoracic and lumbosacral segments of the spine as a result of 
injuries in service, or as secondary to service-connected 
disability.  

The service medical records are negative for any disability 
of the cervical, thoracic or lumbosacral spine as a result of 
injury or of a degenerative or systemic process.  Although 
the anterior portion of the body of T-11 was somewhat 
decreased in height as compared to T-10 and T-12 on X-rays of 
the chest and thoracolumbar region during a hospitalization 
in service in November 1946, X-rays of the cervical, dorsal 
(thoracic) and lumbosacral segments of the spine were 
negative when taken on February 20, 1948, while the veteran 
was hospitalized at Walter Reed.  The hospitalization at 
Walter Reed, and the veteran's separation examination 
conducted just before his discharge from Walter Reed and his 
separation from service, were completely negative for 
disability of the cervical, thoracic or lumbosacral segments 
of the spine, including any traumatic or degenerative 
arthritis or any disc disease.  

When the veteran was initially examined by VA in March 1949, 
he underwent an orthopedic and surgical examination.  
Disability of the cervical, thoracic or lumbosacral segments 
of the spine, including arthritis or disc disease, was not 
found.  Indeed, disability of the cervical or lumbosacral 
spine was not demonstrated until about four decades following 
service.  

The record shows that the veteran was seen at Mount Vernon 
Hospital in June 1988 for complaints of pain in his legs, 
back and arms.  He indicated that his leg and back problems 
were secondary to war injuries but that he was jogging and 
exercising until November 1987, when he developed plantar 
fasciitis and myalgias of the upper arms and thighs.  He 
indicated that his legs felt weak and claimed that he could 
not walk.  He reported a history of pain in the bottom of his 
feet.  X-rays of the pelvis were taken to rule out 
"sacrocoilleitis rectitis" (sacroiliitis rectitis).  The X-
rays showed that the sacroiliac joints were within normal 
limits "as visualized."  The radiologist was of the opinion 
that no significant abnormality was demonstrated in the 
pelvis.  X-rays of the lumbar spine showed mild degenerative 
changes.  

On VA examination of the joints in April 1996, it was 
reported that the veteran was involved in several parachute 
jumps and suffered injuries to his lower back.  The veteran 
claimed that he had a lipoma on his back in service and that 
when he fell on the back, the lipoma injured his lower spine.  
An examination showed a scar on the lumbosacral area.  There 
was no gross deformity of the cervical spine.  Minimal 
crepitation to motion was noted during palpation.  X-ray 
studies of the lumbosacral spine showed some degenerative 
changes, especially of T12 and L1, and also at L2.  
Osteoarthritis of the cervical spine was also reported.  The 
pertinent impressions were status post multiple injuries of 
the low back and osteoarthritis of the cervical spine.

A VA examination of the bones was conducted in September 
2002.  The veteran described an injury to the back during a 
parachute jump in service.  The examiner noted that the 
veteran related that his spine showed X-ray findings 
consistent with degenerative arthritis, and he stated that it 
was at least as likely as not that this was due to the back 
injury the veteran suffered in service on a parachute jump.  
He also stated that the degenerative changes at T12 
identified on X-rays and that it was at least as likely as 
not "these can be interpreted to his back injury in 1946."  

The Board acknowledges that a VA physician opined following 
an examination in September 2002 that the veteran has 
degenerative changes in the spine that are related to his 
back injury in service.  Although it is not clear if the 
examiner reviewed the claims folder prior to formulating his 
opinion, the fact remains that despite the veteran's 
frequently repeated allegations of sustaining an injury to 
the spine during a parachute jump in service, there is no 
support in the service medical records for this assertion.  
Thus, any opinion predicated on this erroneous history is of 
limited probative value.  The evidence establishes that any 
disability of the lumbosacral, cervical or thoracic segments 
of the spine was first manifested many years after service, 
and the competent medical evidence has not attributed it to 
service.  

The veteran asserts that he is entitled to service connection 
for pathology of the thoracic and lumbosacral segments of the 
spine because purulent material in the furuncle on his back, 
which was treated in service in 1946, spread from that 
furuncle to invade all of his body, including his skeleton.  
In a statement dated June 15, 1995, the veteran claimed that 
a parachute jump pushed a lipoma into his spine with such 
force that the lipoma burst, allowing purulent material to 
escape into his spinal area causing severe infection and 
damage to his back.  

Again the service medical records do not confirm that he 
sustained any such injury.  Those records show that when the 
veteran was examined for service entrance in August 1946, a 
small lipoma was noted on his back; it was not considered 
disqualifying.  In November 1946, while stationed with the 
187th Parachute Glider Regiment in Japan, the veteran was 
seen at the regimental aid station for a furuncle on his 
lower back of undetermined cause that was felt to be 
moderately severe.  He was immediately hospitalized.  On 
admission, he reported that he had noticed, beginning about a 
week previously, a gradually increasing painful mass in the 
thoracolumbar area.  He indicated that the mass had produced 
limitation of motion and he had fever and an occasional 
cough.  It was reported that he had had a small asymptomatic 
mass in the same area for the previous two years.  An 
examination showed an acute abscess in the mid-lumbar area 
that was exquisitely tender with adjacent induration and 
culminated in a suspicion of a tuberculous mass.  The day 
following admission, an incision and drainage of the abscess 
was performed under anesthesia.  A culture of the abscess 
showed staphylococcus albus, and it was felt that the primary 
lesion was a dermoid cyst with secondary infection.  The 
veteran was discharged to duty as "well" about three weeks 
following admission.  On VA neurologic examination in March 
1996, the veteran reported that he had undergone surgery in 
1946 for furunculosis in the back.  Although the veteran 
asserted that the infection was deep enough to have affected 
the spine, the examiner remarked that the record did not 
support that contention.  

Although he has submitted a great deal of documentary 
material, the veteran has submitted no competent medical 
evidence to show that an infection, whether bacterial, fungal 
or parasitic, invaded his body during service and remained 
there undetected but actively destructive for four and a half 
decades following his separation from service in March 1948.  
Without such evidence, his claim requires a resort to the 
purest speculation.  However, service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  38 C.F.R. § 3.102; see Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996) (on claim to reopen a service 
connection claim, statement from physician about possibility 
of link between chest trauma and restrictive lung disease was 
too general and inconclusive to constitute material evidence 
to reopen); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether 
there is a causal relationship between emotional stress 
associated with service-connected post-traumatic stress 
disorder and the later development of hypertension is "non-
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Utendahl v. Derwinski, 1 Vet. App. 530, 
531 (1991) (a medical treatise submitted by an appellant that 
only raises the possibility that there may be some 
relationship between service-connected sickle cell anemia and 
the veteran's fatal coronary artery disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for the cause 
of the veteran's death).  

The veteran also claims that he is entitled to service 
connection for pathology of the thoracic or lumbosacral 
segment of the spine as secondary to the impairment caused by 
his service-connected disability of the right lower 
extremity.  However, he has submitted no competent medical 
evidence to show that any such etiologic relationship exists.  
Although right lower extremity impairment involving muscle 
weakness, pain and difficulty in weight-bearing on that 
extremity was shown by the early 1960's, the record, 
including both VA and private treatment reports, does not 
show a persistent, unremitting weakness or muscle atrophy of 
the right lower extremity until the early 1990's, a number of 
years after degenerative changes in the spine were initially 
visualized.  No chronic gait abnormality is documented until 
1967, when Dr. Kunesh indicated that the veteran wore a right 
leg brace.  When the veteran was hospitalized by VA in 1960, 
he reported that the weakness in his right lower extremity 
had not been incapacitating, except during episodes of pain 
in his right foot, and that he had been able to work and walk 
unassisted.  The degenerative arthritic changes of the spine 
first seen in the late 1980's had by the 1990's affected a 
number of the veteran's joints, thus suggesting systemic 
involvement (rather than a localized traumatic etiology).  As 
the Court has noted, the use by examiners of the term 
"degenerative" does not suggest that any arthritis of the 
spine was caused by trauma.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996).  In any event, the veteran has submitted no 
competent medical evidence demonstrating that his right lower 
extremity condition either caused or chronically worsened any 
disability of the thoracic or lumbosacral spine.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

C.  Disability of the upper extremities and multiple joint or 
systemic arthritis or arthritic-like conditions, to include 
systemic lupus erythematosus, polymalgia rheumatica, 
fibrositis, gout, bursitis tendonitis and tennis elbow 
(tendinits of a particular joint)

The veteran asserts that he has disability of the upper 
extremities that originated in service or as secondary to 
service-connected disability.  He also maintains that service 
connection is warranted for multiple joint arthritis and for 
a number of arthritic-like conditions, including gout, 
bursitis, tendinitis, and tennis elbow (tendinitis of a 
particular joint).  

However, there is no clinical or X-ray evidence of any 
arthritic process - whether degenerative, traumatic or 
rheumatoid in origin - until many years following service, 
nor is there any showing of any arthritic-like condition such 
as gout, bursitis, tendinitis, and tennis elbow until many 
years following service.  The Board notes that the veteran 
underwent extensive diagnostic work-ups in service, 
especially during his last eight months, when he was 
hospitalized at service facilities on a nearly continuous 
basis.  No such conditions were found.  Although a 
provisional diagnosis of tenosynovitis with impairment of the 
vasomotor system was entered, with a suspicion of Freiberg's 
infarction, when the veteran was seen on orthopedic 
consultation in January 1948, these findings were not 
confirmed by his lengthy subsequent hospitalization at Walter 
Reed in February and March 1948.  A paralysis of the right 
upper arm was found to be on a hysterical basis following the 
administration of sodium amytal in February 1948 at Walter 
Reed, and no organic upper extremity disorder was shown in 
service or until nearly four decades thereafter.  Even the 
transfer diagnosis of thrombophlebitis of the right leg, of 
undetermined caused, was not concurred in when the veteran 
was discharged from Walter Reed in late March 1948.  

When the veteran was examined by VA in March 1949, moreover, 
complaints or findings of any orthopedic abnormality were not 
shown, despite an orthopedic surgical examination.  No 
findings referable to any arthritic process or arthritic-like 
condition were shown, nor was there any evidence of cervical 
disc disease, thoracic outlet syndrome, capsulitis of the 
shoulders, carpal tunnel syndrome, reflex sympathetic 
dystrophy syndrome, or any other orthopedic or neurologic 
pathology of the upper extremities or multiple joints.  The 
sole diagnosis was residuals of thrombophlebitis, right lower 
leg, mild.  With the exception of tennis elbow, first 
indicated on a private medical report in 1977, there is no 
evidence of any abnormality of the joints or of the upper 
extremities until the late 1980's.  Although the veteran was 
examined on numerous occasions by both VA and private 
examiners over the 40 years that intervened between his 
separation from service and his private treatment for 
orthopedic and neurologic complaints in the late 1980's, the 
record during that time was essentially negative for 
complaints or findings of any orthopedic or neurologic 
deficit of multiple joints or of the upper extremities 
(except for tennis elbow, which has never been attributed to 
service by any examiner).  

The record shows that the veteran was hospitalized at 
Jefferson Hospital in July 1988, two days following his 
involvement in a motor vehicle accident.  The record 
indicates that his car was rear-ended, and the veteran 
himself maintains that his injuries were minor.  However, he 
was admitted due to severe headache, pain in the right 
shoulder, and pain in the neck and lumbar spine.  The veteran 
reported that on the day of admission, he noticed numbness in 
his right hand and arm "and was unable to move it above the 
horizontal."  X-rays of the right upper extremity showed no 
fractures.  A bone scan showed degenerative changes of the 
right knee and right shoulder.  A CT scan of the lumbar spine 
was within normal limits, but the cervical spine showed 
posterior spurring at C6-7 to the left.  There was also 
suspected disc herniation of C5-6 to the left.  The veteran 
was placed in cervical and pelvic traction, which 
significantly relieved his symptoms.  His arm was also placed 
in a sling, which significantly improved the situation.  A 
neurological consultation revealed that the veteran's sensory 
system was within normal limits.  Orthopedic and neurologic 
evaluations culminated in final diagnoses of post-traumatic 
headaches, contusion of the right shoulder, cervical sprain, 
lumbar sprain, and cervical discogenic disease.  

A private electrodiagnostic report dated in August 1988 shows 
an impression of an abnormal electromyograph (EMG) with 
evidence of C5-6 cervical radiculopathy on the right, and 
abnormal nerve conduction velocity (NCV) studies showing 
right ulnar nerve slowing across the ulnar groove.  Although 
no evidence of carpal tunnel syndrome was shown, the studies 
were said to be compatible with acute C5-6 radiculopathy on 
the right, as well as a mild right ulnar neuropathy across 
the elbow.  Further EMG and NCV studies in September 1988 
resulted in an impression of abnormal nerve conduction 
studies with evidence of a brachial plexopathy involving the 
suprascapular nerve, axillary nerve and musculocutaneous 
nerves on the right; and abnormal EMG of the right deltoid 
and biceps muscles.  The studies were felt to be compatible 
with a brachial plexopathy on the right involving the upper 
trunk.  In light of the studies conducted in August 1988, 
there was felt to be no evidence of involvement of the middle 
or lower trunks.  

In October 2002, an electromyogram was performed at a private 
facility and showed moderate left carpal tunnel syndrome; 
mild to moderate left ulnar neuropathy and it was concluded 
that there was no electrodiagnostic evidence of peripheral 
polyneuropathy of the left upper extremity.  

Although the record indicates evidence of an arthritic 
process in the cervical and lumbosacral segments of the 
spine, initially visualized in the late 1980's, as well as 
evidence of discogenic disease of the cervical spine and 
lumbar disc syndrome first shown at about that time, there is 
no competent medical evidence attributing these disorders to 
service, an incident of service origin, or to any service-
connected disability.  The problems that the veteran has 
experienced during the last decade with his upper extremities 
appear to be mostly attributable to cervical disc disease 
that is not service connected or even plausibly related to 
service or to a service-connected disability.  The Board 
finds, accordingly, that the preponderance of the evidence is 
against the claims for service connection for disability of 
the upper extremities or arthritis of multiple joints, 
including arthritic-like conditions such as gout, bursitis, 
tendinitis, and tennis elbow.  

D.  Service connection for allodynia, osteopenia and 
osteoporosis as separate and distinct disabilities 

The veteran claims, in substance, that he is entitled to 
service connection for a variety of symptoms as separate and 
distinct disabilities from his service-connected right lower 
extremity disorder.  The claimed symptomatic manifestations 
have included allodynia, osteopenia and osteoporosis. 

Initially, the Board notes that allodynia of the right lower 
extremity was reported during the VA hospitalization in May 
1996.  In addition, osteopenia of the left knee, right ankle, 
right foot and right hip was noted on X-ray studies in August 
2002.  The Board also points out that following the September 
2002 VA examination of the bones, the examiner commented that 
diffuse osteopenia of the feet could be attributed to the 
veteran's clinical picture of reflex sympathetic dystrophy.  
He also opined that it was at least as likely as not that 
osteoporosis in the right leg could be attributed to his 
disuse of the lower extremities and his prolonged wheelchair 
use secondary to reflex sympathetic dystrophy.  

Generally, VA rates not diagnosis, but disability - the 
impairment of earning capacity by the chronic residuals of 
disease or injury acquired during service.  Service 
connection is therefore sometimes granted for a disability 
manifested by a specific symptom, such as a disability 
manifested by chest pain.  However, the symptoms for which 
the veteran claims service connection are not, on the facts 
of this case, separately ratable disabilities.  They have not 
been separately diagnosed as diseases in and of themselves; 
rather, they are the symptomatic manifestations of other, 
underlying pathology.  In some instances, they appear to 
represent somatic complaints or manifestations of conversion 
reaction.  It bears repeating that service connection is 
warranted only for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

Symptoms are manifestations or indications of disease or 
injury, but even disease or injury is not entitled to service 
connection unless chronic residuals constituting a disability 
result therefrom.  The Court has specifically so held.  In 
affirming a Board decision denying an application to reopen a 
claim of entitlement to service connection for spinal 
meningitis and denying an original claim for service 
connection for residuals of frozen feet, the Court stated:  
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. at 225 (emphasis in original).  

As the RO noted, symptoms are considered when a disability is 
evaluated as to its severity under the rating schedule, but 
precisely because a particular symptom - pain, inflammation 
or numbness - may be indicative of a wide variety of 
disorders stemming from different causes, a symptom is not, 
by itself, a "disease" or "injury" under the law providing 
for service connection.  Unless medical science elevates a 
specific symptom to the level of a ratable disease entity, 
the claim for service connection for the individual symptoms 
listed above is without legal merit and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

Similar reasoning applies to the acute or persistent 
abnormalities on laboratory tests or diagnostic procedures, 
such as findings on X-rays for which service connection is 
apparently claimed.  The RO held that such abnormalities on 
diagnostic tests might be manifestations of a significant 
disease process but might just as readily be non-pathological 
anomalies peculiar to the person who took the test or 
particular to the day of the test.  Normally, such anomalies 
are not, by themselves, separate pathologies or identifiable 
disease entities.  The RO noted that service connection may 
be granted for disability resulting from disease or injury 
but may not be granted for individual manifestations of a 
disorder because such a variation from the general norm 
usually cannot be divorced from all other findings and 
diagnoses.  In other words, diagnostic tests are normally 
just one part of the overall diagnostic picture; while some 
tests are diagnostic of disease, correlation of test findings 
with the history and findings on clinical examination is 
usually necessary in order to diagnose the disease entity.  
Service connection is not warranted for the isolated 
manifestations of disease, but for disability resulting from 
the established diagnosis of a disease or injury.  This claim 
is accordingly without legal merit.  Sabonis.  

E.  Service connection for "autoimmune disease" and 
"connective tissue disease"

The veteran maintains that he has autoimmune disease or 
connective tissue disease as a result of service and appears 
to contend that they represent disabilities that are separate 
and distinct from systemic lupus erythematosus, polymyalgia 
rheumatica, and fibrositis, for which service connection is 
also claimed.  

The RO, in addressing the claim for service connection for 
"autoimmune disease" and "connective tissue disease," 
noted that the veteran had claimed service connection for 
particular disorders which fall under one or both of these 
general terms.  The RO noted that the term "autoimmune 
disease" can refer to a variety of disorders, some of them 
systemic in nature such as systemic lupus erythematosus, and 
some of them organ specific such as autoimmune thyroiditis.  
Similarly, the RO observed that the claim for service 
connection for a "connective tissue disease" was a claim 
for a generic category of diseases rather than for a specific 
disability.  The RO held that the veteran was claiming 
entitlement to service connection for entire categories of 
diseases rather than for a specific one.  

The Board would also note that there is no competent medical 
evidence of record to relate any specific "autoimmune 
disease" or "connective tissue disease" to service, to any 
incident in service, or to any service-connected disability.  
The Board observes that following the September 2002 VA 
examination of the bones, the examiner noted that he had been 
asked to furnish an opinion concerning whether any autoimmune 
or connective tissue disease accounted for the veteran's 
right leg disability.  The physician referred to the fact 
that there was a negative ANA, a negative RNA and a negative 
rheumatoid factor.  He also noted that the veteran had a 
sedimentation rate of 7 and X-ray studies did not show signs 
of arthritis consistent with rheumatoid arthritis.  Clearly, 
this suggests that the examiner did not believe that the 
veteran had any autoimmune or connective tissue disease.  In 
the absence of such evidence, the preponderance of the 
evidence is against the claims for service connection for 
"autoimmune disease" or "connective tissue disease" and 
these claims must be denied.  

F.  Service connection orthopedic disability of the left knee 

In a statement received in August 1994, the veteran claimed 
entitlement to service connection on a secondary basis for 
left knee disability.  He asserted that for more than 48 
years, he had favored his right leg because of his service-
connected right lower extremity condition and that he had 
literally "worn out my left knee because of it."  He 
claimed that his left knee disability was the proximate 
result of service-connected disability and noted that he had 
undergone left knee surgery in June 1994 as a consequence.  
The veteran also maintains that he injured his left knee 
during parachute jumps in service resulting in a chronic left 
knee disorder.  

However, the service medical records are wholly negative for 
complaints or findings of any left knee disorder; moreover, 
the service medical records are negative for any indication 
that the veteran sustained any injury - of the left knee or 
any other joint - as a result of parachute jumps.  Indeed, 
when he was admitted to Walter Reed in early February 1948, 
previous injuries were reported as "None."  When he was 
examined for separation from service in late March 1948, 
examination of the musculoskeletal system was negative for 
any defects, and no complaints referable to the left knee or 
any other joint were voiced.  The Board notes that although 
the service personnel records show that the veteran went 
through parachute training, they also show that he served in 
a glider regiment mostly as a lineman and communications 
chief.  At the time of his admission to Walter Reed, it was 
reported that he had served as a lineman and a chief in 
communications for a year before his first hospitalization.  

Apparently, the veteran believes that his service medical 
records do not reflect his injuries from parachute jumps in 
service because at least some of these records were altered 
or suppressed.  It appears that his service medical records 
were all on file within a year following his final separation 
from service, and there is no indication whatsoever that they 
were tampered with.  The veteran's service medical records 
are, in fact, relatively extensive, and they include an 
extensive medical history with many clinical findings and 
numerous diagnostic work-ups.  It is highly improbable that 
his service medical records would not, at some point, have 
reflected injuries from parachute jumps, had they occurred.  
The veteran was treated in successive service hospitals in 
Japan and the United States.  It would have required a large 
and coherent conspiracy to have suppressed this information.  
There has been no demonstration why those in authority or 
with access to his records would suppress information 
regarding his left knee.  The Board categorically rejects the 
assertion that the veteran's service medical records were 
tampered with or altered to suppress medical information 
favorable to "some" of his many claims.  There is no 
evidence to support this assertion.  

Moreover, the veteran has been examined on numerous occasions 
over the years by private physicians, including Dr. Miller, 
his treating physician in the early 1960's, and left knee 
pathology was never found or even complained of until about 
1988, when it appears that the veteran began being treated 
for a knee problem.  

In June 1994, the veteran was privately hospitalized and 
underwent an arthroscopic medial meniscectomy of the left 
knee with a limited debridement of the medial femoral 
condyle.  It was reported at that time that he presented with 
a complaint of persistent left knee pain of several years' 
duration.  The pain was worsened by weight bearing.  He also 
complained of persistent swelling of the left knee and 
difficulty bending the knee.  It was reported that the 
veteran believed that he might have injured his knee 
initially in 1946 when he was a paratrooper and sustained 
injuries to his legs and back when his parachute did not 
open.  It was reported that because of difficulty walking, 
the veteran had been using a motorized wheelchair for about a 
year and a half.  He also reported a diagnosis of reflex 
sympathetic dystrophy syndrome.  In addition, the veteran 
indicated that he had undergone two laminectomies in 1946 and 
1947 and had had a previous myocardial infarction.  

The arthroscopy demonstrated a torn medial meniscus and early 
degenerative arthritis of the left knee.  However, the 
physician did not attribute the veteran's left knee pathology 
to service, to any incident of service, or to a service-
connected disability.  Even if such an association could be 
inferred from the treatment reports that are part of the 
record, the opinion would not be entitled to any weight 
because it is based solely on an inaccurate history provided 
by the veteran while claims for compensation were pending 
before VA.  There is no evidence of any parachute injuries in 
service, and there is no evidence of any laminectomies having 
been performed in 1946 and 1947.  The veteran's credibility 
or memory is shown to be significantly untrustworthy.  As 
indicated above, a medical opinion based entirely on a 
history related by the veteran can be no better than the 
facts alleged by him.  Elkins v. Brown, 5 Vet. App. at 478; 
Reonal v. Brown, 5 Vet. App. at 460-61; Swann v. Brown, 5 
Vet. App. at 233.  A rejection of the factual predicate 
necessarily involves a rejection of any etiological opinion 
based on that predicate.  Any etiological relationship 
between the claimed trauma in service and the left knee 
pathology first shown many years later may be characterized 
as a general conclusion based on a faulty history furnished 
by the veteran that is unsupported by the evidence and that 
does not take into account the 40 years of medical history 
that intervened between separation from service and the first 
indication of knee problems in 1988.  See Black v. Brown, 5 
Vet. App. at 180.  

Moreover, the veteran as a lay person is not medically 
competent to render a diagnosis regarding his left knee 
pathology or to attribute his left knee disability to service 
or to any service-connected disability.  No competent medical 
evidence or opinion has been provided showing any etiological 
relationship between the veteran's left knee disability and 
any service-connected disorder.  Indeed, while an X-ray study 
of the left knee by the VA in August 2002 revealed narrowing 
of the joint space, no physician linked this finding to 
service or a service-connected disabilities.  In the absence 
of competent medical opinion based on accurate factual 
premises, the preponderance of the evidence is against the 
claim for service connection for left knee disability, 
whether on a direct, presumptive or secondary basis and must 
be denied.  

G.  Service connection for an acquired psychiatric 
disability, other than PTSD 

The veteran maintains that he was in sound condition when he 
entered active service and that he now has psychiatric 
disability that was acquired during service.  

The history with respect to the veteran's principal organic 
complaints during service has been reported above.  The 
service medical records show that the diagnostic impressions 
on examination shortly after admission to Walter Reed were 
moderate chronic occlusion of the deep veins of the right 
lower extremity, and possible neurological lesion involving 
the right lower extremity and involving the sympathetic nerve 
supply to that part.  

However, a phlebogram on February 11, 1948, during 
hospitalization was interpreted as essentially normal, and a 
progress note dated February 16, 1948, shows that a week 
previously, the veteran began to complain of weakness and 
pain in the right upper extremity.  He claimed an inability 
to use his right arm.  He also stated that the right arm felt 
cold, numb and painful.  Although an examination at that time 
revealed hyperactive biceps and triceps reflexes, the veteran 
showed bizarre movements on coordination tests involving both 
arms.  The right hand was cold to the touch and slightly 
swollen, but arterial pulsations were intact, as was venous 
filling time.  Diagnostic tests were negative, and on 
February 14, 1948, the veteran was given 7.5 grains of sodium 
amytal intravenously.  When the veteran "was susceptible, he 
was seen to voluntarily move the right upper extremity on 
demand and with great strength; however, he did persistently 
complain of pain in the right foot, particularly on 
palpation.  When the right foot was compressed, he resisted 
efforts at further examinations by moving his leg about 
wildly as if in great agony."  

On March 2, 1948, the veteran was referred for psychiatric 
evaluation with a provisional diagnosis of conversion 
reaction.  The examiner reported that the veteran and an 
older brother had been their parents' sole support.  His 
brother had had trouble with his throat and was unable to 
contribute to the support of his parents, and the burden had 
fallen on the veteran.  The examiner could elicit no 
psychotic trends and was of the opinion that there was a good 
deal of functional overlay in the continuation of the 
veteran's complaints referable to his right foot and arm.  He 
indicated that there had been and continued to be a good deal 
of illness in the veteran's family, that he had had to assume 
the burden of providing for his family, and that he was now 
beginning to tire of that responsibility.  The examiner 
described the veteran's complaints as psychosomatic in 
character and as probably aggravated by the worry of the 
situation at home.  He stated that the somatic complaints 
were probably a development to compensate for the veteran's 
emotional immaturity.  He indicated that he did not believe 
that psychotherapy would be of much value at that time.  The 
diagnosis was:  "Emotional immaturity reaction, moderate, 
chronic, with somatic complaints referable to the right foot 
and right arm; predisposition is moderate - dependent family, 
passive dependency on mother; stress, moderate, being away 
from home and the demands of the military service; 
incapacity, moderate."  The veteran indicated that his term 
of service had expired, and the examiner recommended that he 
be returned to duty for purposes of separation.  

On March 27, 1948, the veteran was discharged from Walter 
Reed and separated from service.  The final summary noted 
that the admission diagnosis of severe chronic 
thrombophlebitis of the right leg, of undetermined cause, was 
not concurred in.  It was felt that the veteran's symptoms 
"by and large" were psychosomatic in nature.  It was 
reported that no therapy was given during hospitalization 
other than an amytal interview and one posterior tibial nerve 
block.  Prior to the interview, the veteran had a hysterical 
paralysis of the right arm that subsided completely three 
days following the narcosis.  Subsequent to the nerve block, 
the veteran was encouraged to walk and currently was 
encountering no difficulty.  It was noted that the veteran 
had been referred to the neuropsychiatric section where the 
diagnosis quoted above was entered.  Because the veteran was 
eligible for separation on length of service, the 
neuropsychiatrists suggested that he be returned to duty and 
separated from service.  The request was made in order to 
avoid the stigma of a psychiatric diagnosis "in this 
particular case."  

The final diagnosis on his discharge from Walter Reed was:  
"Emotional instability reaction, moderate, chronic, with 
somatic complaints, referable to the right arm and right 
foot; predisposition moderate - dependent family, passive 
dependency on mother; stress, moderate, being away from home 
and the demands of the military service; incapacity, 
moderate."  It was felt that the condition had existed prior 
to service (EPTS) and was not incurred in the line of duty.  

On VA neuropsychiatric examination in March 1949, it was 
reported that the veteran was discharged from his first 
enlistment because he was under age.  On his second 
enlistment, he was overseas with the Army of Occupation in 
Japan.  It was noted that the neurologic diagnosis at Walter 
Reed a year earlier was negative and that the psychiatric 
diagnosis was "none."  A final diagnosis at Walter Reed was 
noted to be "Emotional Instability Reaction, moderate, 
chronic, with somatic complaints referable to his right arm 
and right foot.  Predisposition moderate.  Dependent family.  
Passive dependency of mother.  Stress moderate, being away 
from home, and the demands of military service.  This was not 
in line of duty.  It EPTS.  Incapacity is moderate."  

The veteran stated:  "I talked with three psychiatrists at 
Walter Reed Hospital, and they gave me some truth serum."  
The veteran indicated that it was an injection in his arm 
that put him partly to sleep for about half an hour, before 
four doctors.  He said that one of the doctors was a civilian 
doctor.  He said that during this period, he answered them 
but could not open his eyes.  (The examiner stated that from 
the veteran's description of the medication, he was given 
Narcosynthesis.)  The examination elicited no indications of 
psychiatric illness.  The examiner stated that he had no 
report of the surgical and orthopedic examinations made that 
day.  He said that without any definite history, he was 
unable to say that the veteran had a psychoneurotic disorder.  
He described the veteran as an emotional, immature individual 
who was probably mildly inadequate, but he did not feel that 
he had any real mental disability.  The diagnosis was that he 
had no psychosis.  He was competent.  

The subsequent medical evidence of record indicates that the 
veteran had some anxiety associated with his medical problems 
when he was examined by his private physician in 1961 for VA.  
The record thereafter indicates some degree of anxiety when 
seen privately in 1977, when "[a]nxiety tension state with 
tension fibrositis" is included among the diagnoses on an 
Attending Physician's Supplementary Statement dated in June 
1977.  However, the record thereafter is devoid of any 
evidence of psychiatric disability until December 1988, when 
a private psychologist appears to have diagnosed 
psychological factors affecting physical condition on Axis I 
during a period of time when the veteran was under private 
treatment by a battery of physicians for a variety of 
orthopedic and neurologic complaints.  It is interesting to 
note that for 25 years until he retired form federal service 
in 1990, the veteran appears to have functioned very well as 
a civilian federal employee of the IRS and the Department of 
Army, and there is no indication that any psychiatric 
disorder impeded his performance.  Indeed, the record shows 
that the veteran functioned as a GM-13 with the Army, 
participated in many training courses, and had what appears 
to have been a quite successful federal civilian career.  
However, the record indicates that, beginning in the late 
1980's or early 1990's, the veteran psychiatrically 
decompensated.

An extensive psychiatric evaluation was undertaken during 
hospitalization in May 1996, which included evaluations by at 
least two different psychiatrists and neuropsychological 
testing.  On an initial psychiatric evaluation, the veteran 
gave a history essentially as previously related regarding 
the claimed inservice origin of his current problems.  He 
maintained that he was given a dose of LSD as part of an Army 
experiment that caused him to "go into a major hysteria" 
after which he was placed in a straight jacket in a padded 
room.  He reported symptoms of claustrophobia ever since then 
which cause him to avoid riding in elevators or other 
situations in which he may be enclosed or trapped in a small 
area.  He said that he had sleep disturbance secondary to 
pain, and it was reported that he was unwilling to discuss 
his PTSD symptoms - other than recurrent nightmares - 
although he stated that his PTSD symptoms stemmed from his 
experience in 1948 with LSD in the Army.

When the veteran underwent neuropsychological testing on May 
6, 1996, it was reported that he had a long history of 
numerous, not fully substantiated medical complaints for 
which he apparently sought compensation.  It was observed 
that he was referred for repeat neuropsychological 
examination to assist in the differential diagnosis, "as 
psychiatric influences may play a role in his medical 
presentation."  The examiner reported that the veteran 
terminated the evaluation during the administration of the 
Wechsler Memory Scale-Revised Test.  The examiner noted that 
"[a]fter intermittent complaints regarding his level of 
physical comfort and attempts to digress into his medical 
history were not sufficiently, sympathetically attended to, 
[the veteran] demanded that the evaluation be ended.  I 
addressed his desire for a thorough observation and 
evaluation with objective findings, but he indicated that he 
was in too much pain to continue.  He also felt the process 
was taking too long and I suspect, because he was, overall, 
performing adequately, these exam results would not support 
his claims of disability."  The examiner stated that his 
clinical impression, based on a review of prior 
neuropsychological test findings (generally within normal 
limits), personality test data, current screening data, 
history and clinical observation was that there were strong 
psychological or psychiatric components to his extensive 
medical complaints.  This was felt to be particularly the 
case in the absence of reliable objective organic findings 
consistent with his level of alleged disability, "per 
medical record."  The examiner noted that prior findings on 
the Minnesota Multiphasic Personality Inventory-2 (MMPI-2) 
were strongly consistent with the personality dynamics of 
conversion disorder.  "There is also the strong likelihood 
that some degree of conscious, opportunistic malingering is 
present, given my observations, his knowledge of the VA 
medical bureaucracy and his apparent potential for gain."  
An addendum dated May 9, 1996, to the neuropsychological 
testing concluded that the veteran's pattern of responding to 
testing was indicative of personality dynamics consistent 
with excessive use of repression, denial and consequent 
conversion of psychological conflict into physical 
symptomatology.  

On an addendum by a VA staff psychiatrist, apparently dated 
May 7, 1996, it was reported that previous neuropsychological 
testing had disclosed elevated scales consistent with 
conversion symptomatology.  On an interview, the veteran was 
oriented in all spheres and in no acute distress.  It was 
reported that he was preoccupied with convincing the examiner 
to conclude that he had reflex sympathetic dystrophy and 
presented the examiner with articles on the subject, as well 
as his personal files, suggesting that he had not been 
properly diagnosed early in his illness.  The veteran pointed 
out similarities between his symptoms and reflex sympathetic 
dystrophy and how people with reflex sympathetic dystrophy 
had been inappropriately given a psychiatric diagnosis.  The 
examiner noted that the veteran was adamant that he had 
reflex sympathetic dystrophy and that the veteran implied 
that he had been undercompensated as a result of his claimed 
misdiagnosis.  It was reported that the veteran discounted 
the past "hysterical reaction" with right upper extremity 
plegia successfully treated with sodium amytal as an 
experiment in which he was given LSD while at Walter Reed in 
1948.  Since then, he had had multiple diagnoses such as 
"immature personality" and "some obsessive-compulsive 
disorder."  Although the veteran's mentation was intact and 
he was felt to be without active psychosis, it was stated 
that his psychiatric evaluation was compromised by his 
unwillingness to discuss PTSD, his failure to complete 
neuropsychological testing, and his "obvious almost 
delusional" preoccupation with having reflex sympathetic 
dystrophy coupled with his belief that he deserved 100 
percent disability compensation, stating that he had paid for 
his own care and that since he had not been able to work for 
the past five years, he was entitled to compensation.  

The hospital discharge summary noted that PTSD could not be 
diagnosed at this time because the veteran refused the 
elaboration of his symptoms.  The listed psychiatric 
diagnoses included recurrent moderate major depression, 
without psychosis; somatoform pain disorder with significant 
psychological factors, "possibly contributing from his 
general medical condition"; panic attack-like symptoms that 
do not meet the criteria for panic disorder; possible chronic 
conversion disorder that has become complicated by an 
opportunistic malingering state (the examiner stated that a 
conversion disorder could not be excluded because the veteran 
refused an Amytal interview); and personality disorder with 
narcissistic obsessive compulsion and borderline traits.  

On VA hospitalization in October 1999, it was indicated that 
the veteran had told his physician that he had so much pain 
in his life, he did not want to live anymore.  The discharge 
summary indicates that the veteran admitted to chronic 
depression.  The pertinent diagnosis was depression.

The veteran was hospitalized by the VA from November to 
December 1999.  He complained of flashbacks, difficulty 
sleeping, nightmares with periods of anxiety, crying spells 
and restlessness.  The pertinent diagnoses were possible PTSD 
or psychosis, by history.  

The veteran was afforded a psychiatric examination by the VA 
in August 2002.  The examiner noted that the claims folder 
was reviewed, as was the clinical record at the Dayton, VA 
Medical Center.  It was reported that the veteran sustained 
injuries while he was a paratrooper in service, and injured 
his legs during exercises with his unit.  As a result of 
that, he ended up receiving medical treatment.  The examiner 
stated that based upon the record and what the veteran told 
him, the veteran appeared to have developed a mental 
condition during the period of time he was treated for the 
medical condition.  Reportedly, this was in 1947.  The 
examiner further noted that the veteran's medical history 
reflected psychiatric diagnoses including, among others, 
depression, manic depression, and PTSD.  Following a mental 
status evaluation, the Axis I diagnoses were major 
depression, chronic throughout the life cycle; manic 
depression, bipolar affective disorder, and PTSD.  The Axis 
IV diagnosis was psychosocial stressors.  It was indicated 
that the veteran was under severe stress and that he had 
depression, PTSD, an anxiety disorder and a personality 
problem.  The examiner opined that, based on his evaluation 
and a review of the record, the veteran clearly suffered from 
major depression and had suffered from it since the 1940's.  
He concluded that the veteran's primary problem was major 
depression, and that it had been present since service.

The record clearly demonstrates that the veteran was 
determined to have a personality disorder in March 1948, 
while he was still in service.  The Board observes that 
following the most recent VA psychiatric examination, 
conducted in August 2002, the examiner specifically indicated 
that he had reviewed the claims folder.  Based on his 
examination and a review of the record, he believed that the 
veteran had major depression that had its onset in service.  
There is no opinion of record to the contrary, and the Board 
finds that this conclusion is probative.  Accordingly, under 
these circumstances, the Board concludes that the weight of 
the evidence supports the claim for service connection for an 
acquired psychiatric disability.  

H.  Service connection for a respiratory disability 

The veteran asserts that he has respiratory disability, 
including pharyngitis, nasopharyngitis, laryngitis, rhinitis, 
hay fever, pneumonia, and interstitial lung disease, 
primarily as a result of infection in service.  The veteran 
essentially asserts that infectious agents acquired during 
service, either from the infected furuncle on his back or 
from the infection of his right foot, resulted in a number of 
respiratory disorders for which service connection is now 
warranted.  

The veteran's service medical records are devoid of any 
indication of chronic respiratory disorders.  Chest X-rays 
during service were essentially negative for any indication 
of acquired respiratory disability.  Chest X-rays were 
interpreted as negative when the veteran was examined for 
service separation in August 1945 and when he was examined 
for service entrance in August 1946.  However, when he was 
hospitalized at a service facility in November 1946, chest X-
rays visualized some old scarring in both lungs with several 
small calcifications noted in the right lung.  The hilar 
shadow was increased on both sides, but the cardiac 
silhouette was normal in size and shape.  Throughout his 
hospitalization and the remainder of his service, which 
included nearly continuous hospitalization from July 1947 
until his discharge from Walter Reed and separation from 
service in March 1948, no chronic respiratory or lung 
disorder, including pulmonary tuberculosis, was diagnosed.  
When examined for separation in March 1948, the veteran's 
lungs were negative for any pathology on clinical 
examination, and a chest X-ray was likewise negative.  

Although the veteran was treated and examined on a number of 
occasions following service, the post service medical 
evidence is negative for complaints or findings of any 
chronic respiratory disorder until June 1989, more than 40 
years following separation.  In June 1989, the veteran was 
hospitalized at Jefferson Hospital for treatment of pneumonia 
visualized on chest X-ray three days prior to admission.  It 
was reported that the veteran had been taking Naprosyn, a 
nonsteroidal anti-inflammatory drug (NSAID), for many months 
"due to his arthritic condition."  The differential 
diagnosis following a diagnostic work-up was eosinophilic 
interstitial pneumonia, which was treated with prednisone and 
was resolving at the time of discharge.  

The veteran was again hospitalized at Jefferson Hospital in 
September 1989 for complaints of persistent pain in the 
cervical region with radiation of pain to both shoulder 
blades, as well as lower back pain with radiation of pain to 
the left lower extremity.  It was reported that the veteran 
had developed pneumonia as an allergic reaction to Naprosyn 
and was treated by Dr. Sappington, but chest X-rays on 
admission showed no active pulmonary parenchymal disease.  

A consultation by Dr. Sappington the day following admission 
noted that the veteran was currently on prednisone therapy.  
It was reported that the veteran had been hospitalized the 
previous June for eosinophilic interstitial pneumonia 
secondary to Naprosyn therapy.  The veteran's history was 
said to include thromboses associated with severe injuries 
during World War II related to a parachute jump.  There had 
been no evidence of thrombophlebitis or pulmonary embolism 
since.  Spirometry was within normal limits without evidence 
of obstruction or restriction.  The impressions included 
interstitial lung disease, eosinophilic type, NSAID Naprosyn 
induced.  Dr. Tregubov's impressions following examination 
included condition post hypersensitivity pneumonitis, 
cortisone effect.  

Dr. Sappington, a pulmonary specialist, stated in a letter 
dated in April 1993 that he and another physician saw the 
veteran in June 1989 and that he was subsequently discharged 
from hospitalization with a diagnosis of allergic 
interstitial pneumonia with eosinophilia.  He reported that 
the veteran's pneumonia was the type seen with reactions to 
drug therapy.  The veteran was on Naprosyn at the time, but 
the pneumonia cleared with discontinuation of the drug.  Dr. 
Sappington stated that the veteran was originally treated 
with Naprosyn NSAID therapy because of injury sustained in 
service in 1946 and 1947.  The veteran was advised that he 
should not use any NSAID's in the future or he would risk 
recurrence of the reaction.  

When the veteran was privately hospitalized in February 1995 
for treatment of a urinary tract infection, an initial chest 
X-ray was read as showing infiltrate, but a final chest X-ray 
was interpreted as normal.  On general medical examination by 
VA in February 1996, his lungs were clear to percussion and 
auscultation, and a chronic respiratory disorder was not 
diagnosed, although a chest X-ray was recommended.  
Diagnostic work-ups during hospitalization by VA in May 1996 
did not culminate in any findings of chronic respiratory 
disease.  

When the veteran was hospitalized by the VA from November to 
December 1999, it was reported that he was being treated for 
several disabilities, including chronic obstructive pulmonary 
disease.  

A VA pulmonary consultation dated in October 2002 is of 
record.  It was reported that the veteran was being treated 
by a private pulmonologist.  The veteran indicated that he 
was told he had a lung problem and was put on oxygen.  
Following an examination, the impression was that the veteran 
had been referred for possible interstitial lung disease, but 
that further testing was necessary for a definitive 
diagnosis.

A pulmonary function study conducted by the VA in November 
2002 revealed findings consistent with a component of 
reversible small airway disease.  A CT scan of the chest in 
December 2002 showed the suggestion of dilated bronchioles in 
the lower lobes bilaterally, more marked in the left.  It was 
stated that these findings were consistent with some 
bronchiectasis.  

The Board is of the opinion that the initial episode of 
established respiratory disease, that shown on private 
hospitalization in June 1989, was first documented more than 
forty years after the veteran's discharge from service, and 
resolved when Naprosyn therapy was discontinued.  That is to 
say, the episode of pneumonia resolved as soon as the 
etiologic agent was withdrawn.  Although Dr. Sappington 
stated in his 1993 letter that the veteran was originally 
treated with Naprosyn NSAID therapy because of injury 
sustained in service in 1946 and 1947, there is no evidence 
to substantiate any such injury.  Moreover, Dr. Sappington's 
letter is itself evidence that the pneumonia was an acute 
phenomenon since he indicated that the veteran's reaction 
might recur if he again used NSAID's.  The Board concedes 
that chronic obstructive pulmonary disease has been recently 
documented.  The fact remains, however, that the service 
medical records are negative for complaints or findings of 
any respiratory disease, and there is no clinical evidence 
linking any current respiratory disorder to any incident in 
service.  In the absence of evidence of any current 
respiratory disability that can reasonably be related to 
service or to an incident of service origin, including 
infections therein, the Board finds that the preponderance of 
the evidence is against the claim and it must, therefore, be 
denied.  




I.  Service connection for gastrointestinal disability, to 
include hiatal hernia, hemorrhoids and gall bladder disease 

The veteran claims entitlement to service connection for a 
variety of gastrointestinal disorders, including hiatal 
hernia, hemorrhoids, and gallbladder disease, either on a 
direct incurrence basis or as secondary to a service-
connected disability.  

The service medical records are entirely negative for 
complaints or findings of any gastrointestinal disorder, 
including hemorrhoids, cholecystitis (inflammation of the 
gallbladder), hiatal hernia or ulcer disease, and none of 
these disorders is shown, even by history, until many years 
following service.  The record is devoid of any competent 
medical evidence linking any form of gastrointestinal 
disability to service or to an infectious agent acquired 
during service in the 1940's.  

The record indicates that Carafate was prescribed in August 
1989.  However, there is no evidence to show that the veteran 
has any form of ulcer disease that is attributable to 
service.  It is notable that when the veteran was 
hospitalized by VA in July 1960, more than a dozen years 
following separation, an upper gastrointestinal series was 
essentially normal.  When examined by his own physician for 
VA in September 1961, complaints or findings of a 
gastrointestinal disability were not noted.  An examination 
of the digestive system was likewise negative when the 
veteran was examined by his physician for VA in April 1962.  
An Attending Physician's Supplementary Statement dated in 
June 1977 indicates that the veteran was seen the previous 
month for anxiety tension state with tension fibrositis, 
duodenal ulcer, and tennis elbow.  When the veteran was 
hospitalized at Jefferson Hospital in June 1989, the final 
diagnoses included hiatal hernia by history.  The medical 
history provided by the veteran when he was hospitalized by 
VA in November 1993 was that he had undergone a 
cholecystectomy in 1978.  External hemorrhoids were noted on 
VA general medical examination in February 1996.  When the 
veteran was hospitalized by VA in May 1996, he indicated that 
he had had a cholecystectomy in 1977 or 1978.  

The veteran was scheduled for a VA examination of the 
intestines in August 2002.  It was reported that he did not 
have any complaints referable to the stomach or intestines.

The post service medical evidence is devoid of any competent 
medical opinion relating any gastrointestinal disorder, 
however classified, to the veteran's periods of service or to 
any incident during service.  Although it is essentially 
asserted that a pathogen from infections acquired during 
service remained active and caused subsequent 
gastrointestinal disability, there is no medical opinion 
suggesting or even hinting at any such cause-and-effect 
relationship.  The veteran is not medically competent to make 
such a causal connection, and the assertion of such an 
etiology is, in any case, wholly speculative.  Service 
connection, as stated above, may not be predicated on a 
resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102.  

In light of the fact that the service medical records 
negative for complaints or findings of any gastrointestinal 
disability, and since a gastrointestinal disability was first 
demonstrated many years after service, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a gastrointestinal disability on a 
direct or secondary basis.  Accordingly, the claim must be 
denied. 

J.  Service connection for glaucoma 

The service medical records are negative for complaints or 
findings referable to glaucoma.  A separation examination 
performed at Walter Reed two days before the veteran's 
separation from service revealed that the veteran's 
uncorrected visual acuity was 20/20, bilaterally; no 
abnormalities referable to glaucoma or photophobia were 
found.  

The earliest indication of possible glaucoma is a copy of a 
bill from a private ophthalmologist (Nicholas Ellyn, M.D.) in 
Alexandria, Virginia, indicating that testing conducted in 
November 1989 resulted in a diagnosis of suspected glaucoma.  
However, a report containing examination findings indicative 
of glaucoma or showing a final diagnosis of glaucoma is not 
of record.  

In February 1992, the veteran was seen at a VA eye clinic, 
where he said that he had been told two years previously that 
he had borderline glaucoma.  On examination, he had 
intraocular pressure that was 26 mmHg on the right and 27 
mmHg on the left.  Glaucoma was suspected.  When seen in 
February 1993, intraocular pressure was 25, bilaterally.  The 
assessment was bilateral ocular hypertension.  

When the veteran was seen at a VA eye clinic on February 8, 
1994, he complained of a two to three month history of 
itching and burning of the eyes, without impairment of 
vision.  He gave a family history that was positive for 
glaucoma, diabetes and hypertension.  Tonometry applanation 
(Ta) was 25 on the right and 27 on the left.  Arcus senilis 
of both eyes was found.  The assessment was bilateral 
chalazion with presbyopia bilaterally; mild blepharitis; and 
ocular hypertension.  However, glaucoma was not diagnosed.

When the veteran was evaluated in the VA eye clinic on 
December 3, 1996, an examination revealed intraocular 
pressure of 19 on the right and 25 on the left.  The 
assessment was ocular hypertension, left eye; glaucoma was 
again suspected.  

The veteran was seen in a VA eye clinic in October 2002.  An 
ocular history of ocular rosacea and meibomianitis due to 
rosacea was reported.  Following an examination, the 
assessments were moderate meibomianitis of both eyes due to 
ocular rosacea and hyperopic astigmatism with presbyopia.

The evidence of record indicates that glaucoma has not been 
definitively diagnosed at any time following the veteran's 
discharge from service.  Even if glaucoma were unequivocally 
demonstrated, there is no competent medical evidence relating 
it to service or to any incident of service origin.  The 
veteran's assertions of such a relationship do not constitute 
competent medical evidence to support his claim.  In the 
absence of competent medical evidence showing that the 
veteran currently manifests glaucoma due to disease or injury 
in service nearly 50 years previously, this claim must be 
denied.  

K.  Meibomian Cystic Infection (Stye) and Blepharitis

The veteran claims entitlement to service connection for a 
"meilbomian cyst" of the left upper eyelid, as well as for 
blepharitis and chalazion, essentially as a result of his 
infections in service.  

The service medical records are negative for complaints or 
findings of an acquired eye abnormality, except when the 
veteran was examined on admission to Walter Reed in February 
1948 and a recurrent cystic infection of the left upper 
eyelid that would drain purulent material was noted.  On 
ophthalmologic examination in March 1948, during 
hospitalization at Walter Reed, a chalazion of the left upper 
lid, outer canthus, subacute, was found.  The chalazion was 
curetted, and eye clearance was given.  The separation 
examination was negative for any findings of acquired eye 
abnormality, including any chronic residuals as a result of 
the curetting of the chalazion less than a month previously.  

As indicated above, bilateral chalazion and mild blepharitis 
were diagnosed when the veteran was seen at a VA eye clinic 
in February 1994, but neither eye abnormality was attributed 
to service or to any incident in service.  Although a 
chalazion was treated at Walter Reed in March 1948, the post 
service medical evidence, which is extensive, is negative for 
complaints or findings of chalazion, meibomian cystic 
infections, styes or hordeolum until more than 40 years 
following the veteran's separation from service.  As his 
separation examination was negative for any identifiable 
residuals of the chalazion excised a few weeks previously, 
and as a chalazion was not shown for many years thereafter, 
it is a reasonable inference that the chalazion in service 
represented an acute and transitory episode that resolved 
with treatment.  The Board reiterates that the mere 
occurrence of a disease in service does not, by itself, 
warrant service connection; there must be residuals that 
persist culminating in current disability in order for 
service connection to be warranted.  Moreover, for acute and 
transitory episodes, a continuity of symptomatology since 
service is necessary in order to establish that the current 
disability for which service connection is claimed is related 
to the manifestations of disease or injury noted in service.  
38 C.F.R. § 3.303(b).  

With respect to the mild blepharitis found on examination at 
the eye clinic in February 1994, the Board notes that 
blepharitis was not shown in service or until many years 
thereafter.  Moreover, no competent medical evidence has been 
received attributing any current blepharitis to active 
service that ended in 1948.  In the absence of competent 
medical evidence relating any current chalazion, meibomian 
cysts, styes or blepharitis to service, the veteran's claim 
must be denied.  

L.  Service connection for recurrent urinary tract infections

The veteran contends that he has recurrent urinary tract 
infections secondary to his infections in service.  The 
service medical records for the veteran's first period of 
active duty are completely negative for complaints or 
findings of urinary tract infection.  When initially examined 
for service entrance in February 1945, a varicocele, which 
was not considered disqualifying, was noted.  The varicocele 
was again noted when he was examined for separation in August 
1945.  When examined for entry on his second period of active 
duty in August 1946, the veteran reported that he had had 
gonorrhea two months previously, but his service medical 
records are otherwise negative for complaints or findings of 
urinary tract infection.  When he was examined for separation 
from service in March 1948, his genitourinary system was 
found to be normal, and a urinalysis was negative.  

The veteran was seen and examined on numerous occasions 
following service by VA and private examiners.  Urinary tract 
infections are not shown until almost three decades following 
his final separation from service.  When the veteran was 
hospitalized by VA from April to July 1960 for unrelated 
complaints, a urinalysis was normal, and a urinary tract 
infection was not diagnosed.  Urinalyses on examinations by 
VA in September 1961 and April 1962 were similarly negative, 
and the genitourinary system was found to be pertinently 
normal.  A report of blood chemistry by VA in June 1963 was 
within normal limits.  

The record shows that the veteran was hospitalized through 
the emergency room at Community Hospital, Springfield, Ohio, 
in February 1995, for complaints that included an inability 
to urinate, dysuria, and lower abdominal discomfort.  He had 
been last seen in his physician's office in January 1995, a 
couple of weeks prior to admission, with an upper respiratory 
tract infection and cold.  He did not then have a productive 
cough, but a mild cough persisted with minimal phlegm 
production.  On the day of admission, he developed urinary 
dribbling and decreased flow accompanied by lower abdominal 
discomfort, and he presented to the emergency room.  His 
history, as elicited on admission, included a cholecystectomy 
in 1978, leg and back surgery in 1980, urinary tract 
infection in 1985, and pneumonia in 1989.  An emergency room 
note at the time of admission indicated that the veteran had 
a history of recurrent urinary tract infections.

The veteran was treated with a course of antibiotics that 
succeeded in resolving the urinary tract infection.  The 
final diagnoses included urinary tract infection with urinary 
retention and history of urinary tract infection.  However, 
the urinary tract infections were not attributed to service, 
to any incident of service origin, or to the long-term 
effects of any infectious process in service.  

The record shows that the veteran was extensively treated and 
examined during 1996.  On VA general medical examination in 
February 1996, it was reported that the veteran complained of 
nocturia times two.  A history of recurrent urinary tract 
infections was noted.  However, a urinary tract infection was 
not diagnosed, nor was such infection diagnosed during a 
hospitalization by VA in May 1996 to rule out reflex 
sympathetic dystrophy syndrome, when pertinent laboratory 
studies were negative for indications of urinary tract 
infection.  

The record is thus devoid of any indication of urinary tract 
infection before the 1980's, more than three decades 
following service.  Despite a history of recurrent urinary 
tract infections, no competent medical evidence is of record 
attributing the recurrent urinary tract infections to service 
or to an infectious process originating in service.  Although 
a distended urinary bladder was shown on a three-phase bone 
scan during hospitalization by VA in May 1996, there is no 
showing that this was related to service or to any incident 
in service.  In the absence of competent medical evidence 
relating recurrent urinary tract infections to service or to 
an incident therein, the Board finds that the weight of the 
evidence is against the claim for service connection for 
recurrent urinary tract infections and must be denied.  

M.  Service connection for cardiovascular or cerebrovascular 
accident disease, to include hypertension, or a disability 
manifested by chest pain on exertion, "drop attacks, 
vertebrabasilar ischemia

It is claimed that the veteran has cardiovascular or 
cerebrovascular disease, hypertension, a disability 
manifested by chest pain on exertion, and pulmonary embolism 
as a result of service or the disorders treated in service.  

The service medical records are completely negative for 
complaints or findings of cardiovascular or cerebrovascular 
disease or of essential hypertension.  Although the veteran 
underwent extensive diagnostic work-ups during service, 
including months of hospitalization at successive service 
facilities including Walter Reed General Hospital, neither 
cardiovascular nor cerebrovascular disease was ever diagnosed 
or even suspected.  

The veteran's diastolic blood pressure during service was 
always below 90.  When seen in a service hospital on January 
23, 1948, his blood pressure in the right thigh was 145/80, 
and his blood pressure in the left thigh was 185/85.  The RO 
noted, however, that systolic readings taken in the thigh are 
not significant because they are often higher than 150 and 
thus are not, by themselves, indicative of hypertension.  It 
is notable that the diastolic readings of the right and left 
thighs were within normal limits.  Hypertension was not 
manifested, diagnosed, treated, or even suspected during 
service or until about four decades following the veteran's 
separation from service.  

The veteran's blood pressure was 134/74 when he was examined 
for service entrance in February 1945 and 120/65 when he was 
examined for separation from service the following August.  
His blood pressure was 110/64 when he was examined for 
service entrance in August 1946.  On examination on admission 
to the hospital at Fort Bragg on January 20, 1948, for 
treatment of an unrelated disability, the veteran's blood 
pressure was 118/70.  When he was admitted to Walter Reed on 
February 4, 1948, he was somewhat apprehensive but was in no 
acute distress.  On examination two days following admission, 
his blood pressure was 120/80.  An electrocardiogram (EKG) 
showed a regular sinus rhythm and T waves that were diphasic 
in lead 4, but the clinical significance of the latter 
finding was not reported.  In any case, cardiovascular 
disease was not diagnosed or even mentioned.  His blood 
pressure at the time of the EKG was recorded in handwriting 
that is not altogether clear with respect to the diastolic 
number but appears to show 112/58.  The media and fundus were 
normal on ophthalmologic examination on March 1, 1948.  A 
neurologic evaluation on March 1, 1948, found no evidence of 
spinal cord or central nervous system (CNS) disease.  X-rays 
of the skull during hospitalization were negative.  When the 
veteran was examined for separation from service in late 
March 1948, while at Walter Reed, his blood pressure was 
134/68.  Chest X-rays during both periods of active duty did 
not reveal any indications of hypertensive or cardiovascular 
pathology.  Moreover, his blood pressure for many years 
following his final separation from service was completely 
within normal limits.  Examinations by VA in March 1949, June 
1952, April 1954, April 1956, and June 1959 failed to show 
any complaints or findings of cardiovascular or 
cerebrovascular disease, or of essential hypertension.  

Correspondence received in 1960 from Dr. Miller, the 
veteran's treating physician, was devoid of any indication of 
complaints or findings of cardiovascular or cerebrovascular 
disease or essential hypertension.  When Dr. Miller examined 
the veteran for VA in September 1961, complaints or findings 
of cardiovascular or cerebrovascular disease were similarly 
absent.  The veteran's blood pressure at that time was 120/70 
in the left arm.  

The extensive evidence of record is negative for complaints 
or findings of cardiovascular or cerebrovascular disease for 
many years following service.  When the veteran was 
hospitalized at a VA facility from April to July 1960, his 
blood pressure on admission was 120/80, and neither 
cardiovascular nor cerebrovascular disease was diagnosed.  A 
VA examination in April 1962 was likewise negative for any 
indication of cardiovascular or cerebrovascular pathology.  
His blood pressure in April 1962 was recorded as 130/70.  
When the veteran was examined by Dr. Kunesh for employment by 
the Internal Revenue Service in April 1967, his blood 
pressure was 110/68, and complaints or findings referable to 
cardiovascular or cerebrovascular disease were not shown.  

A statement of claim for Blue Shield benefits dated in March 
1977 indicates that the veteran was seen that month by a 
private physician for complaints of chest pain with radiation 
to both arms.  Private EKG's performed in July and August 
1988 were felt to show abnormal left axis deviation.  When 
the veteran was hospitalized at Jefferson Hospital in July 
1988, a CT scan of the brain showed no intracerebral 
hemorrhage or hematoma.  Copies of bills and labels submitted 
by the veteran indicate that in about August 1989, he was 
prescribed with Lasix.  

Despite extensive medical evaluation by VA and private 
physicians over the last 10 years, it does not appear that 
cerebrovascular disease has been definitively diagnosed.  
When the veteran was privately hospitalized for a complete 
neurological reevaluation in September 1989, a CT scan of the 
head without infusion, X-rays of the plain orbits, and 
Doppler studies of the carotid (arteries) were all normal.  
Cerebrovascular disease was not diagnosed.  

When privately hospitalized in February 1995 for treatment of 
a urinary tract infection, the veteran's blood pressure in 
the emergency room was 115/75, and a final chest X-ray was 
interpreted as normal.  Although EKG's showed left axis 
deviation and nonspecific T-wave abnormality, as well as 
possible left ventricular hypertrophy, hypertension was not 
diagnosed, nor was cardiovascular or cerebrovascular disease 
diagnosed.  Abnormal left axis deviation was originally noted 
on EKG tracings in the late 1980's, but the record contains 
no competent medical evidence relating any current 
cardiovascular disease to service or to an incident of 
service origin.  

A vascular surgical consultation was obtained in May 1996 to 
rule out arterial or venous disease.  It was reported that 
the veteran did not have a history of claudication, tissue 
loss in the extremities, or of arterial surgeries.  He also 
did not have a history of symptoms associated with transient 
ischemic attacks (TIA) or cerebrovascular attacks (CVA).  He 
had a history of occasional chest pain.  He reportedly was on 
Coumadin anticoagulation for a history of right ankle deep 
vein thrombosis (DVT) on two occasions.  Following an 
examination, the impression was that the examiner did not see 
significant arterial disease.  The veteran showed "what may 
be interpreted as normal signs of atherosclerotic changes in 
a patient of his age."  

When the veteran was hospitalized by VA in May 1996, a 
carotid duplex ultrasound examination showed no evidence of 
hemodynamically significant stenosis in the internal carotid 
artery (ICA) or the common carotid artery (CCA); there was 
antegrade flow in both vertebral arteries.  Despite multiple 
medical evaluations and diagnostic work-ups, neither 
cardiovascular nor cerebrovascular disease was diagnosed when 
the veteran was discharged from the hospital, nor was 
hypertension diagnosed.  A pulmonary embolism was not found.  
Although the record indicates that the veteran has been 
treated for blood clots in the right leg, the evidence does 
not show that he was ever diagnosed with, or treated for 
pulmonary embolism.  Although Dr. Sappington in September 
1989 seemed to suggest that the veteran might have been 
treated for pulmonary embolism in the wake of severe injuries 
during World War II related to a parachute jump, this was 
based on a reported history that is unreliable.  There does 
not appear to be any evidence that the veteran was ever 
treated for pulmonary embolism.  In any case, there is no 
competent medical evidence relating any pulmonary embolism to 
service or to an incident of service origin.  

The Board concedes that when the veteran was hospitalized by 
the VA in October 1999, it was noted that a cardiac 
catheterization performed the previous month revealed fairly 
severe coronary artery disease.  The fact remains, however, 
that cardiovascular disease was initially documented many 
years after service.  No medical evidence has been submitted 
that establishes that it is related to any incident in 
service.  

The absence of findings in the service medical records 
pertaining to cardiovascular disease or cerebrovascular 
disease and the fact that coronary artery disease was 
initially documented approximately fifty years following 
service, prompt the Board to conclude that the preponderance 
of the evidence is against the claim for service connection 
for such disabilities.  There is no competent medical 
evidence that establishes that either cardiovascular or 
cerebrovascular disease was present during service or within 
one year thereafter.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for cardiovascular or cerebrovascular 
accident disease, to include hypertension, or a disability 
manifested by chest pain on exertion, "drop attacks, 
vertebrabasilar ischemia.  Thus, the claim is denied.

N.  Service connection for a disability manifested by brittle 
nails of the fingers and toes

The veteran maintains that he has a disability manifested by 
brittle nails of the fingers and toes, including as secondary 
to service-connected disability.  The service medical records 
are negative for complaints or findings of brittle nails of 
the fingers and toes or for any pathology that could cause 
brittle nails.  The RO held that "brittle nails" was only a 
description and not a separate ratable disability and that 
the veteran had provided no evidence of any underlying 
disease process of which "brittle nails" might be a 
manifestation.  Although the veteran has submitted medical 
articles suggesting that brittle nails is one of the many 
symptoms of reflex sympathetic dystrophy syndrome, the fact 
remains that service connection has not been established for 
that disability.  Nor has he submitted competent medical 
evidence to attribute a disability manifested by "brittle 
nails" to service, any incident of service origin, or to any 
service-connected disorder.  

Dr. Palmer, a private dermatologist, said in a letter dated 
in November 1995 that he had seen the veteran earlier that 
month and that he had problems with his hands, feet and 
nails.  Dr. Palmer reported that the veteran had "one 
hand/two foot" dermatophytosis with tinea unguium.  
Essentially the same findings were shown on VA general 
medical examination in February 1996.  Dr. Palmer did not 
further describe the problem with the veteran's nails, and 
neither he nor the VA examiner in February 1996 attributed 
the diagnosed disability to service, to any incident in 
service, or to any service-connected disability.  

The veteran was seen in a VA dermatology clinic in February 
2003.  He complained of finger and toenail deformity of the 
right side of his body of fifty years duration.  He alleged 
that he had been told by neurologists that it was due to 
reflex sympathetic dystrophy.  It was also reported that 
dermatologists in the community felt it was due to fungus.  
The veteran had been treated with Lamisil for one year three 
years earlier, but his nail condition only became worse.  It 
was noted that his only symptom was tenderness with fissures 
of the distal digits.  An examination revealed cracking and 
discoloration of the fingernails on the right.  There was a 
thin white scale on the palms.  KOH was negative.  The 
assessment was nail dystrophy secondary to reflex sympathetic 
dystrophy and history of fungus.  

Subsequently, the VA physician who examined the veteran in 
February 2003 prepared an addendum to his report.  He stated 
that the nail dystrophy might have evolved as a result of 
reflex sympathetic dystrophy.  He noted that there was no 
evidence by KOH examination of current nail and hand fungus, 
although clinically this appeared to be a possible etiology.  
He added that the fact that the treatment with Lamisil only 
resulted in a worsening of the nail condition made a fungal 
etiology less likely.  

As noted above, there were no findings concerning brittle 
nails for many years after service, and there is no objective 
evidence that links this symptom to service or a service-
connected disability.  The Board finds that the weight of the 
evidence is against the claim for service connection for a 
disability manifested by brittle nails of the fingers and 
toes and, therefore, it must be denied.  

O.  A rating in excess of 60 percent for a neurovascular 
disorder of the right lower extremity 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2002), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability of the right lower extremity.  Although the Board 
has considered, as shown below, some of the more remote 
clinical findings with respect to the claim for increase, the 
current level of disability is of primary concern where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The RO has evaluated the service-connected neurovascular 
disorder of the right lower extremity under codes 7121 and 
8521 of the rating schedule.  The disability has been rated 
60 percent disabling since September 22, 1960, initially 
under Code 7121, and beginning by the rating action of 
January 19, 1996, under codes 7121 and 8521.  As the service-
connected disability has been rated 60 percent disabling for 
more than 20 years, the rating is protected.  38 C.F.R. 
§ 3.951(b) (2002).  

Under Code 7121, a 60 percent evaluation is warranted for 
unilateral phlebitis or thrombophlebitis with persistent 
swelling which subsides only very slightly and incompletely 
with recumbency and elevation in addition to pigmentation, 
cyanosis, eczema or ulceration.  A 100 percent evaluation 
requires massive board-like swelling and severe and constant 
pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (as in 
effect prior to January 12, 1998).  

A 100 percent evaluation may be assigned for post-phlebitic 
syndrome of any etiology with the following findings 
attributable to venous disease:  Massive board-like edema 
with constant pain at rest.  A 60 percent evaluation may be 
assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
Diagnostic Code 7121 (effective January 12, 1998).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.  

Under Code 8521, a 40 percent evaluation is the highest 
schedular evaluation available and requires complete 
paralysis of the external popliteal nerve (common peroneal 
nerve) with foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.  38 C.F.R. § 4.124a, Code 8521.  

Under Code 8520, a 60 percent evaluation is for application 
where severe incomplete paralysis of the sciatic nerve with 
marked muscular atrophy is demonstrated; an 80 percent 
evaluation requires complete paralysis of the sciatic nerve.  
When there is complete paralysis, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Code 8520.  The rating schedule does not 
provide an evaluation in excess of 80 percent for neurologic 
impairment of either lower extremity.  

The veteran submitted a claim for an evaluation in excess of 
60 percent for the service-connected right lower extremity 
disability in April 1993, and that claim has been 
continuously prosecuted ever since.  

Evidence received in conjunction with his reopened claim 
shows that the veteran was treated by private physicians from 
December 1987 through most of 1989 for a variety of 
complaints, mostly orthopedic and neurologic in nature.  
Although the veteran gave a history of circulation problems 
dating back many years, the private treatment reports contain 
no objective findings of circulatory pathology, however 
classified.  Although the veteran gave a long history of 
circulation problems when seen in December 1987 and January 
1988, objective pathology was not shown.  The treatment 
reports from Jefferson Hospital dated in July and August 1988 
reflected treatment primarily for injuries received in a 
recent motor vehicle accident.  A report of orthopedic 
consultation dated July 24, 1988, shows that the veteran was 
seen for complaints of right shoulder, right wrist, low back 
and neck pain, and numbness in the right hand secondary to a 
motor vehicle accident on July 20, 1988.  It was reported 
that the veteran was seen at the Jefferson Hospital Emergency 
Room on the day of the accident, that X-rays were taken, and 
the veteran was released with a cervical collar.  The 
orthopedic consultant noted that the veteran was a poor 
historian and that he gave a history of possible neck and low 
back injury during World War II (parachutist) leading to a 
sympathectomy for possible gangrene in the right leg.  The 
orthopedic consultant's handwritten report also notes a 
history of right-sided paralysis in the 1950's, right 
footdrop for many years, blood clots in the past, and a 
cholecystectomy.  

An examination showed no pain on range of motion or areas of 
tenderness in the lower extremities.  Peripheral pulses were 
said to be intact.  Right footdrop was apparently present, 
and it was indicated that the veteran was using an ankle-foot 
orthosis (AFO).  There were no findings of thrombophlebitis 
or of any other circulatory pathology of the right lower 
extremity or of any extremity.  A CT scan of the head was 
negative.  The current diagnoses did not include 
thrombophlebitis or any other circulatory pathology, however 
classified.  Hospital summaries from Jefferson Hospital 
admissions in July and August 1988 did not show findings or 
treatment of thrombophlebitis or any other circulatory 
problems of the right lower extremity.  No areas of muscle 
atrophy in the lower extremities were noted.  The examination 
reports dating from the July 1988 hospitalization were the 
more complete of the two and specifically noted that 
responses to light touch, pinprick, position sense, 
vibration, two-point discrimination, graphesthesia, and 
stereognosis area were all within normal limits.  This 
indicates that no areas of unusual response, either 
diminished or heightened, were found.  The medical reports 
from the Rehabilitation Medical Center of Northern Virginia 
for the period from August through December 1988 were equally 
negative for findings referable to thrombophlebitis of the 
right lower extremity.  

The treatment reports covering the June 1989 private 
hospitalization for pneumonia show that the veteran underwent 
a general physical examination in which the extremities 
showed no clubbing, cyanosis or rash.  A discharge summary 
from Jefferson Hospital for a period of hospitalization in 
September 1989 reflects only orthopedic diagnoses involving 
the cervical and lumbosacral spine and makes no reference to 
the lower extremities except to note that a repeat 
electromyographic study and nerve conduction velocities of 
both the upper and lower extremities were normal.  On 
examination by Dr. Tregubov on September 22, 1989, the 
veteran's extremities showed full range of motion, and no 
peripheral edema was noted.  

VA outpatient treatment reports for the period from August 
1991 through April 1993 reflected numerous complaints of 
weakness in both lower extremities, not only the right lower 
extremity, but objective findings or treatment for persistent 
or massive-like swelling of the right thigh or calf are not 
shown.  Moreover, they do not show objective findings of 
persistent cyanosis of the right lower extremity or 
ulcerations of the right lower extremity due to circulatory 
impairment.

The veteran's reopened claim for increased disability 
compensation was received in April 1993, and only then did 
his complaints increase with respect to his service-connected 
right lower extremity disability.  When seen at a VA 
outpatient clinic on July 19, 1993, he complained of a right 
leg problem (and low back pain) of 38 years' duration.  He 
requested a new leg brace and two walking canes.  It was 
reported that he was injured as a paratrooper in 1946 and 
1947, and he presented at the clinic with a request for pain 
medication.  It was further reported that he presented an 
"outrageously extensive list of diagnoses, symptoms & 
medications" and that he presented at the clinic for economic 
reasons.  The diagnostic impression was chronic low back pain 
secondary to a history of trauma.  

In September 1993, the veteran was seen at a VA 
prosthetic/orthotic clinic, where it was reported that he had 
right lower extremity sciatic nerve compromise.  A right 
knee-ankle-foot orthosis (KAFO) and a lumbosacral support 
with steel stays were recommended.  In early October 1993, 
the veteran was evaluated by the VA orthopedic surgery 
service.  It was reported that he had had back pain since the 
1940's, when he sustained several injuries.  X-rays of the 
low back were thought to show minimal arthritis of the low 
back.  The veteran was referred to the neurology clinic 
which, in turn, referred the veteran for physical therapy, 
noting a long history of reflex sympathetic dystrophy and 
chronic low back pain secondary to trauma.  The neurology 
clinic, however, also referred the veteran to the psychology 
service for psychological testing, noting a diagnosis of 
chronic low back pain "without pathology to correlate with 
the symptoms."  When the veteran was evaluated by the 
rehabilitation medicine service (RMS) in November 1993, it 
was reported that he had been wheelchair-bound for many 
years.  When evaluated in the RMS clinic in December 1993, a 
history of reflex sympathetic dystrophy since about 1946 was 
noted.  The veteran had weakness and pain in both the upper 
and lower extremities and had been on a scooter for about 
eight months.  Following an examination, reflex sympathetic 
dystrophy was assessed.  

When the veteran was hospitalized at the VA Medical Center, 
Dayton, Ohio, in November 1993, he complained of back pain, 
bilateral leg pain, bilateral shoulder, arm and hand pain.  
He also complained of bilateral leg weakness, greater on the 
right than on the left, with some numbness and tingling that 
was "relapsing and remitting."  He reported that he 
sustained a back injury in 1946 "secondary to paratrooping" 
and that he sustained a second injury to his right leg while 
paratrooping several months later.  His gait could not be 
assessed because the veteran was unable to walk at the time 
of hospitalization.  He had difficulty with the knee-to-shin 
test secondary to weakness.  An examination of the 
extremities revealed a right foot that was slightly edematous 
without cyanosis or clubbing.  The report stated:  "Sensory 
with decreased pain and light touch in [the] lower 
extremities, left greater than right and right has less 
sensation.  Vibration and position sense are intact."  Motor 
strength in the lower extremities was 4/5 on the left and 2-
3/5 on the right, without atrophy, fasciculation, rigidity or 
spasticity.  Reflexes showed the knee jerk to be 2/4 
bilaterally, while the ankle jerk was 1/4 on the left and 
absent on the right.  Frontal release signs were negative.  
Although the right foot was slightly edematous, other usual 
indicia of deep circulation pathology were not shown in the 
November 1993 VA hospital report, including unusual 
pigmentation, cyanosis, eczema, ulceration, persistent 
swelling, or other objective findings warranting an 
evaluation in excess of 60 percent.  

When the veteran was initially seen for physical therapy in 
the VA Physical Medicine and Rehabilitation (PM&R) clinic in 
late December 1993, a history of multiple musculoskeletal 
problems since 1946 was reported.  His complaints included 
complaints of pain and weakness in all extremities, greater 
on the right than on the left.  The veteran stated that he 
usually wore a right long leg brace but "not today."  He 
also reported that he could do some household ambulation with 
a brace and a cane.  He used a motorized scooter for long 
distance mobility.  His muscle strength in the right lower 
extremity was reported as follows:  Hip flexors were 2/5, 
quadriceps were 2-/5, hamstrings 1+/5, and the right ankle 
0/5.  His right foot and ankle were hypersensitive to the 
touch, and the ankle and foot were moderately edematous.  He 
displayed good balance while sitting, but standing was not 
attempted.  The assessments were musculoskeletal weakness in 
all extremities, greater on the right than on the left, and 
impaired mobility.  

The veteran was examined for compensation purposes by VA in 
January 1994.  The veteran's complaints included generalized 
epidermal tenderness and swelling and pain of the lower 
extremities.  He presented for the examination in a motorized 
wheelchair wearing a leg brace and carrying two crutches for 
assistance.  He used his wife for assistance in getting in 
and out of his wheelchair and undressing.  It was reported 
that the veteran had recently been discharged from inpatient 
neurology with a diagnosis of reflex sympathetic dystrophy 
syndrome.  On examination, his muscle strength was 3/5 for 
his extremities on the right.  His reflexes were 2+, 
bilaterally, in the subpatellar area, 1+ in the left ankle, 
and absent in the right ankle.  It was reported that while 
there was a hypersensitivity to touch, the veteran had 
decreased sensation to light touch when his attention was 
diverted.  Although he was felt to be emotionally labile, he 
was also found to be fully oriented and to have a fully 
intact memory, good comprehension and fair insight.  The 
diagnosis was reflex sympathetic dystrophy syndrome.  

Cover sheets involving the veteran's admission to a private 
hospital in November 1994 and June 1995 have been received 
which show that he was admitted because of a blood clot in 
the right leg.  However, objective findings or diagnoses are 
not shown, and more recent evidence does not show deep vein 
thrombosis currently.  In February 1996, the veteran was seen 
at a VA wheelchair clinic where he was said to be wheelchair-
dependent and had right footdrop with bilateral ankle-knee 
orthoses (AKO's).  It appears that although an electric 
wheelchair was recommended, only a scooter was authorized to 
be issued.  

The veteran was examined by VA on a number of occasions 
thereafter during 1996.  On general medical examination in 
late February 1996, he complained of constant pain, and it 
was reported that he presented symptoms of emotional 
instability.  Varicose veins in the right leg were noted, but 
no sacculated or tortuous veins were described, and it was 
not indicated if any of the varicosities were above the knee.  
However, no discoloration or swelling of the right lower 
extremity was described.  The veteran was in a wheelchair at 
the examination, and he was not able to walk.  It was 
reported that he was right-handed.  

When the veteran was seen in the VA general surgery clinic on 
March 7, 1996, it was reported that he was still having 
swelling of the right leg with pain in that leg.  He was 
reportedly still on Coumadin for deep-vein thrombosis.  On 
examination, he had 2+ palpable pulses in the bilateral 
femorals, popliteals, dorsalis pedis, and posterior tibialis 
pulses.  There was 2+ pitting edema of the right leg with 
tenderness of the right calf.  There was slight discoloration 
with loss of hair on the right shin.  The assessment was 
history of deep vein thrombosis of the right leg - on 
Coumadin.  

On VA neurologic examination later in March 1996, it was 
reported that although he had been conducting his own affairs 
with substantial support from his wife, the veteran claimed 
that he could not, by himself, take a shower, change clothes, 
and so forth.  However, the examiner reported that he 
transferred between a wheelchair and a bed and toilet seat.  
The examiner stated that the veteran was able to stand up or 
make himself straight and upright for such purposes.  On 
examination, he had a splint for both wrists, a body brace 
and long leg braces.  The circumference of the thigh was 
41 centimeters on the right and 45 centimeters on the left.  
The girth of the calf was 37 centimeters on the right and 
38 centimeters on the left.  The right foot was dusky in 
color compared to the left.  The legs were felt to have the 
same temperature to the examiner.  There was no adventitious 
movement of any muscles of either the right or left leg.  
With some support of the wheelchair "and other items," the 
veteran was able to stand with clear demonstration of muscle 
strength in the proximal girdle muscles.  However, the 
veteran reported inability to move any muscle of the right 
leg in the sitting position and very little, if any, of the 
left leg.  Deep reflexes at the knee were present and 
symmetrical.  The Babinski sign was negative on either side.  
The veteran reported reduced sensation to pinprick over the 
entire right leg up to the groin as compared to the left.  
There was no hyperpathic reaction.  He perceived vibration at 
the ankles on the left, and he had position sense in the 
toes.  There was more hair on the anterior aspect of the 
right thigh compared with the left.  Otherwise, hair 
distribution was the same.  The texture of the skin appeared 
the same in the legs.  The veteran reported pain in squeezing 
of the right calf, but although he protested, the hip, knee, 
and ankle joints were not restricted in passive movement.  
There was no smell of urine.  The assessment was chronic pain 
involving the right leg associated with discoloration of the 
foot and atrophy of the thigh.  The examiner indicated that 
he had reviewed the record and that there had not been 
substantial difference since his previous compensation 
examination.  The examiner stated that some of the veteran's 
symptoms, especially loss of strength in some muscles of the 
leg for certain actions, but not in others, suggested "at 
least conversion."  

On VA orthopedic examination in April 1996, the veteran was 
unable to do active extension of the right knee due to marked 
weakness of the extensor muscles.  Examination of range of 
motion on the right could not be done because of severe pain 
that the veteran claimed to have.  The right lower extremity 
was very cool, especially from the ankle down, which was 
extremely cool and with a dark-black coloration present.  The 
veteran claimed that the pain was extremely severe and that 
he used two TENS units that he rotated as needed and which he 
used all the time, except when he went to sleep.  The right 
thigh was 4 centimeters smaller in circumference than the 
left, but the right calf was 1.5 centimeters larger than the 
left on examination.  The veteran was unable to move his 
ankles and toes on the right, although he had full range of 
motion of the left ankle and toes.  The veteran claimed that 
he was having a lot of pain on the entire right side of his 
body.  The examiner reported that the most minimal touching 
of the right foot was extremely painful, to the point that 
the veteran cried.  The veteran was using orthoses on both 
lower extremities with metallic stays, knee joints and 
attachments to the shoe.  Both orthoses have an ankle joint, 
the right one with a dorsiflexion wrist because of his 
footdrop on the right.  The diagnostic impressions included 
status post multiple injuries (parachute jumps) of the low 
back and right lower extremity; status post thrombophlebitis 
of the right lower extremity; inability to do active full 
flexion of the right knee due to weakness of the extensor 
muscles (early osteoarthritic changes of the right knee); and 
status post sympathectomy of L2 and L3 (veteran was diagnosed 
as having reflex sympathetic dystrophy of the right foot).  

The veteran was hospitalized at a VA facility in May 1996 for 
observation and evaluation.  On examination, the right thigh 
measured about 1.5 centimeters smaller than the left, and the 
right calf was half a centimeter larger than the left.  There 
were good dorsalis pedis pulses bilaterally.  There was 
normal muscle tone in both the upper and lower extremities, 
and there was no gross atrophy of any of the major muscle 
groups, except for the right quadriceps.  Muscle strength was 
5/5 in all major muscle groups of the upper extremities and 
the left lower extremity.  On examination of the right lower 
extremity, however, there was no active movement of any of 
the major muscle groups of that extremity.  Although the 
veteran used his opposite leg or hands to move that 
extremity, there was a positive Hoover's sign noted on 
examination of the right lower extremity when testing the 
iliopsoas, hamstring, anterior tibial, and gastrocnemius 
muscles on the right, "meaning that no significant effort is 
put forth on the left lower extremity when encouraging the 
[veteran] to move the muscles of the right lower extremity, 
which would be expected."  No fasciculations were noted in 
any of the extremities.  In a dependent position, the right 
lower extremity appeared dusky in color, and the veteran 
described decreased pinprick in all dermatomes of the right 
lower extremity.  There was decreased vibration at the 
ankles, bilaterally.  Position sense was intact, bilaterally, 
at the toes.  Temperature to touch on the lower extremities 
felt equal to the examiner, and no striking trophic changes 
were noted in the right lower extremity.  Deep tendon 
reflexes were 3+ at the knees, bilaterally, and 2+ at the 
ankles, bilaterally.  Plantar responses were downgoing, 
bilaterally, and no pathological reflexes were elicited. .  
Doppler testing of both lower extremities found bilaterally 
normal arterial flow, while nerve conduction testing 
indicated only mildly slower responses in the right common 
peroneal nerve as compared to the left, a finding which the 
examiner attributed to the slightly cooler temperature of the 
right lower extremity.  The compound muscle action potentials 
obtained from the right common peroneal nerve were normal and 
comparable with its companion.  

A vascular surgical consultation during hospitalization was 
conducted which found popliteal pulses to be approximately 1+ 
bilaterally, dorsalis pedis pulses to be 2+ bilaterally, and 
posterior tibialis pulses to be 1+ bilaterally.  The skin of 
the extremities, including the feet, showed no signs of 
ulceration and minimal changes, if any, in coloration.  In 
the supine position, the veteran showed no venous 
varicosities.  There was no significant difference in 
diameter of the lower extremities at the thigh or calf.  A 
peripheral vascular resistance (PVR) test of the lower 
extremities was obtained and showed some mild dampening of 
the wave form on the right; however, the pressures 
constituting the ankle brachial index were greater than one.  
The left showed normal wave forms with pressures greater than 
one.  The examiner stated that these results suggested 
basically normal vasculature.  Although a deep venous study 
had not been obtained at the time of the examination, the 
examiner remarked that the veteran did not appear to show the 
sequelae of a post-thrombotic syndrome.  The impression was 
that the examiner did not see significant arterial disease.  
The veteran showed "what may be interpreted as normal signs 
of atherosclerotic changes of a patient of his age."  The 
examiner remarked that while the history of deep venous 
thrombosis might be accurate, the veteran did not appear to 
have significant sequelae.  The examiner also noted that a 
DVT at the ankle level is rare and tends to be minimally 
symptomatic and have minimal late sequelae.  Confirmation 
with deep-venous scans was thus thought to be desirable.  On 
an ankle brachial index (ABI) test with bi-directional 
Doppler at that time, both legs appeared to have normal 
arterial flow.  

During hospitalization in May 1996, the examiners found that 
a lack of effort and behavior geared toward secondary gain 
accounted for inconsistent examination findings, while 
psychiatric and neuropsychological evaluations seemed to 
suggest that there was also evidence of conversion 
symptomatology.  The failures on some tests showed that he 
had more muscle strength and control than he claimed, 
although whether this was due to conscious malingering or to 
conversion symptoms was unknown.  The RO noted that contrary 
to the veteran's assertions of a constant need for a body 
brace, two long leg braces, wrist splints, and two TENS 
units, he was seen to have some or all of these items off at 
various times during his VA hospitalization in May 1996.  

When the veteran underwent VA orthopedic examination in June 
1996, he was found to have a nonfunctional right lower 
extremity and to be unable to stand without the aid of two 
long leg braces.  It was accordingly very difficult to 
evaluate his walking ability and gait abnormalities.  It is 
notable that the veteran again gave a history of injuries to 
his back and foot as a result of parachute jumps in service.  
On examination, however, no obvious deformities were 
observed, except for some redness and swelling of the right 
lower extremity.  No angular deformities or false joint 
movements were observed, and no shortening of any extremity 
was observed.  The veteran was unable to lift the right leg 
during the examination, and there were no functioning muscles 
in the right lower extremity, including the muscles 
controlling the ankle, foot, knee and hip.  All muscles in 
the left lower extremity had normal strength.  Reflexes in 
the right lower extremity were 2+ in the knee and 2+ in the 
ankle, and the Babinski sign was plantigrade.  Reflexes in 
the left lower extremity were the same.  Sensations appeared 
to be somewhat hypersensitive to touch, the coloration was 
somewhat pinkish, and some swelling of the soft tissues was 
present.  A marked wasting of the right lower extremity was 
observed compared to the left lower extremity.  The veteran 
had passive flexion of the right hip to about 90 degrees 
(normal:  125 degrees); extension to zero degrees (normal:  0 
degrees); and abduction to about 30 degrees (normal:  45 
degrees).  38 C.F.R. § 4.71, Plate II.  He also had internal 
rotation of the right hip to 15 degrees, external rotation to 
60 degrees, and adduction to 30 degrees.  On passive 
movements of the right knee, extension was to 0 degrees and 
flexion was to 120 degrees.  The left knee had range of 
motion from 0 to 135 degrees (normal:  0-140 degrees).  
38 C.F.R. § 4.71, Plate II.  The right ankle had about 
48 degrees of plantar flexion (normal:  45 degrees), and 
dorsiflexion was -20 degrees from the neutral position 
(normal:  20 degrees), so that the right foot was "almost" 
in plantar flexion about 20 degrees.  The right ankle 
remained in a clonus position and could not be brought to the 
neutral position (neutral is 0 degrees, that is, parallel 
with a level surface).  38 C.F.R. § 4.71, Plate II.  X-rays 
of the right lower extremity were interpreted as showing 
marked osteoporosis of the bones of the entire right lower 
extremity.  The diagnosis was that the veteran had marked 
disuse atrophy of the right lower extremity.  Although reflex 
sympathetic dystrophy was felt to be suggested, the examiner 
remarked that it was unclear whether the reflex sympathetic 
dystrophy was real "or on a hysterical basis as some of my 
colleagues think."  The examiner stated that this was very 
difficult to determine from the orthopedic point of view.  

The veteran was afforded a VA examination of the bones in 
September 2002.  He described chronic burning in the right 
leg, as well as numbness.  He reported that he had no control 
over the right leg, and that it was chronically painful and 
exquisitely sensitive.  An examination revealed that the 
veteran had diminished reflexes bilaterally, 1+ at the knee 
and at the ankle.  Strength in the right lower extremity was 
antigravity 3+ in the quadriceps, hamstrings, dorsiflexors 
and plantar flexors of the right leg.  Range of motion of the 
right knee was from 5 degrees to 90 degrees, before he had 
pain.  He had chronic skin changes consistent with atrophy 
and an erythematous leg.  The calf and foot were both 
atrophied.  He had lost the normal muscular contour of the 
foot.  It was exquisitely painful to palpation and he had 1 
to 2+ pitting edema.  

The objective evidence of record, which includes extensive 
diagnostic testing, shows that the deep circulation of the 
right lower extremity is not obstructed.  None of the 
evidence shows objective findings of board-like swelling of 
the right lower extremity.  This finding is required under 
both versions of Diagnostic Code 7121 in effect during the 
course of this appeal.  None of the evidence described 
objective findings of droop in the first phalanges of the 
toes on the right foot, and the veteran's reflexes were 
consistently found on testing to be present, equal and 
nonpathological, bilaterally.  Reflex testing showed movement 
of the right foot, thus contradicting the veteran's claim of 
complete inability to move the right foot.  The veteran was 
able to stand, and the examiners did not report the right 
foot as being in a clonus position on those occasions.  This 
suggests that he was capable of dorsiflexion to at least the 
neutral position.  As these findings are more objective, they 
are a more reliable indication of the actual level of 
disability demonstrated.  The objective examination findings 
do not more nearly approximate those required for the next 
higher evaluation under Code 7121.  

The maximum schedular evaluation for neurological impairment 
of the right lower extremity under Diagnostic Code 8521 is 40 
percent for complete paralysis of the external popliteal 
(common peroneal) nerve.  This evaluation may not be combined 
with the protected 60 percent rating under Diagnostic Code 
7121 since the evaluation of the service-connected disability 
under different diagnoses in order to artificially inflate 
the service-connected evaluation is specifically prohibited.  
38 C.F.R. § 4.14.  The service-connected disability is rated 
on the basis of the dominant disability shown, and an 
evaluation in excess of 60 percent is available for the right 
lower extremity disability only if complete paralysis of the 
sciatic nerve is shown under Diagnostic Code 8520.  However, 
the Board concludes that neurological involvement of the 
right lower extremity to the degree required for an 80 
percent rating under Diagnostic Code 8520 is not 
demonstrated.  The Board is of the opinion that the objective 
findings elicited on recent VA examinations support, at most, 
the 60 percent evaluation currently assigned for the service-
connected neurovascular disorder of the right lower 
extremity.  The Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 60 percent for 
the service-connected neurovascular disability of the right 
lower extremity.  

The Board also notes that the right foot was included as part 
of the service-connected disability when service connection 
was initially established for residuals of thrombophlebitis 
in the rating action of April 1949.  When the veteran 
underwent a skin examination by VA in February 1996, he had a 
surgical scar on the right foot that was not pruritic and was 
without keloid formation.  The scar, apparently a residual of 
the incision and drainage in service, was not itself shown to 
be disfiguring (because of its location), ulcerative, or 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (effective prior to 
August 30, 2002).  A 10 percent evaluation may be assigned 
for superficial scars that are painful on examination.  
Diagnostic Code 7804 (effective August 30, 2002).  
As the surgical scar is not itself shown to be symptomatic, a 
separate compensable evaluation for the scar under the 
holding of the Court in Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994), is not warranted.  

In evaluating a service-connected disability, the Board 
attempts to determine the extent to which the disability 
adversely affects the ability of the body to function under 
the ordinary conditions of life, including employment.  38 
C.F.R. § 4.10 (2002).  The Board also considers functional 
loss due to damage or pain.  Functional loss contemplates the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and it must be manifested by adequate evidence of 
disabling pathology, especially when functional loss is due 
to pain.  38 C.F.R. § 4.40 (2002).  

The record before the Board with respect to the veteran's 
service-connected right lower extremity disability raises the 
issue of entitlement to extraschedular consideration under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  VAOPGCPREC 
6-96.  Precedent opinions of the General Counsel are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  The 
evidence of record concerning the right lower extremity 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and thus warrant 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2002).  During the last 10 years, the veteran 
has not required frequent periods of hospitalization for the 
service-connected right lower extremity neurovascular 
disability; rather, his periods of hospitalization have been 
for other, nonservice-connected disabilities.  Furthermore, 
the evidence does not show that the service-connected right 
lower extremity disability has, by itself, resulted in marked 
interference with employment.  Rather, the evidence of record 
shows that the veteran retired from federal employment in 
June 1990 primarily as a result of orthopedic and neurologic 
disorders for which service connection is not in effect.

P.  Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability of the cervical spine and upper 
extremities as a result of physical abuse during 
hospitalization by the Department of Veterans Affairs from 
April 19 to July 5, 1960  

During the pendency of this appeal, the United States Supreme 
Court in Brown v. Gardner, 115 S. Ct. 552 (1994), affirmed a 
decision of the United States Court of Veterans Appeals that 
had invalidated the provisions of 38 C.F.R. § 3.358(c)(3) as 
in violation of the statutory rights granted to veterans by 
Congress under 38 U.S.C.A. § 1151.  The Supreme Court held 
that VA was not authorized by 38 U.S.C.A. § 1151 to exclude 
from compensation the "contemplated or foreseeable" results 
of non-negligent medical treatment, as then permitted by 
38 C.F.R. § 3.358(c)(3).  The Supreme Court agreed with the 
Court of Veterans Appeals that the regulation cited was 
contrary to the clear language of the statute and was 
therefore invalid.  

In response to the Supreme Court's decision, VA amended 
38 C.F.R. § 3.358 to conform to the Gardner decision, 
initially by an interim rule promulgated in March 1995.  That 
rule with some minor changes was adopted as a final rule in 
May 1996, effective July 22, 1996.  61 Fed. Reg. 25,787 
(1996).  The changes essentially deleted the requirement that 
VA be at fault or that an accident occur in order for 
compensation benefits to be payable under 38 U.S.C.A. § 1151.  

The VA General Counsel in a precedent opinion issued in March 
1994 held that decisions of the Court invalidating VA 
regulations do not have retroactive effect in relation to 
prior finally adjudicated claims but should be given 
retroactive effect as they relate to claims still open on 
direct review.  VAOPGCPREC 9-94, 59 Fed. Reg. 27,307 (1994).  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 1991).  

However, neither the Gardner case, nor the new regulation 
adopted in its wake, changed the statutory requirement that a 
claimant have additional disability as a result of VA 
treatment.  Under the provisions of 38 C.F.R. § 3.358 which 
became effective in 1996, it must be shown that additional 
disability exists and that such additional disability 
actually resulted from a disease or injury, or an aggravation 
of an existing disease or injury, suffered as a result of VA 
hospitalization or treatment.  It must be shown that the 
additional disability is actually the result of such disease 
or injury and not merely coincidental with it.  38 C.F.R. 
§ 3.358(b),(c).  It appears that the RO adjudicated the 1151 
claims under the regulations promulgated following the 
Gardner case.  

The report of the veteran's hospitalization by VA from April 
to July 1960 has been set forth at length above.  That report 
contains not a hint that the veteran sustained physical abuse 
at the hands of VA treating personnel, much less physical 
abuse resulting in disability of the cervical spine and upper 
extremities.  The Board notes that compensation is payable 
under the provisions of 38 U.S.C.A. § 1151 where it is 
determined that the veteran has acquired additional 
disability as a result of VA hospitalization or medical or 
surgical treatment.  38 C.F.R. § 3.358.  However, there is no 
showing of that in this case.  Rather, the record suggests 
that the veteran acquired disability of the cervical spine 
and upper extremities in the late 1980's from causes 
unrelated to VA hospitalization or medical or surgical 
treatment.  

The medical evidence of record in this case does not show the 
presence of any disability of the cervical spine or upper 
extremities until many years following the veteran's 
discharge from hospitalization in 1960.  Nor is there any 
competent medical evidence attributing any current disability 
of the cervical spine and upper extremities to treatment 
during the veteran's hospitalization at a VA facility in 
1960.  See Boeck v. Brown, 6 Vet. App. at 16-17.  In this 
regard, the Board observes that following the September 2002 
VA examination of the bones, the examiner commented that he 
had no evidence that any disability of the cervical spine or 
the upper extremities was due to treatment the veteran 
received from the VA in April 1960.  The Board concludes that 
this medical opinion is of greater probative value than the 
veteran's allegations regarding his treatment.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against attributing any current disability of the cervical 
spine or upper extremities to VA hospital treatment from 
April to July 1960.  

Q.  Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for failure to diagnose and treat reflex sympathetic 
dystrophy syndrome in 1948 and during hospitalization by VA 
from April 19 to July 5, 1960, and from November 8 to 19, 
1993  

The veteran essentially contends that he acquired additional 
disability in the form of reflex sympathetic dystrophy 
syndrome as a result of the failure to diagnose and treat the 
disorder when he was examined by VA shortly after service and 
on VA hospitalizations in 1960 and 1993.  The veteran claims 
that he is entitled to VA compensation because VA medical 
personnel failed to diagnose and treat him for reflex 
sympathetic dystrophy syndrome in 1948 or soon thereafter, 
when the worst effects of his condition could have been 
prevented by early intervention.  The veteran asserts that 
the medical evidence demonstrates that he had the claimed 
disability during service.  

As indicated above, the assertion that the veteran had reflex 
sympathetic dystrophy syndrome in service is without merit, 
as neurological involvement was thought only a possibility 
and a confirmed diagnosis of neurological disability was not 
shown when the veteran was discharged from Walter Reed and 
from service in 1948.  The findings on VA examination in 
1949, when he was first examined by VA, resulted in a 
diagnosis of residuals of thrombophlebitis of the right lower 
leg that were felt by the examiner to be mild.  Clinical 
findings on orthopedic and surgical examination were not 
significant.  Moreover, for a number of years following this 
examination, the veteran's symptomatology was mild, 
culminating in a general surgical examination by VA in June 
1959 in which residuals of phlebitis of the right leg were 
diagnosed only by history.  There is no showing that as a 
result of the VA examination in March 1949, the veteran was 
any worse off than he was prior to the examination and thus 
no evidence of additional disability acquired as a result of 
the examination by VA in 1949.  

The record shows that the veteran was hospitalized at the VA 
Hospital, Cincinnati, Ohio, from April 19 to July 5, 1960.  
It was reported that while in the paratroopers, the veteran 
suddenly developed an infection in a cyst overlying his 
lumbar vertebra at the level of L-2, which had been present 
since birth.  This was incised and drained with relief.  It 
was also reported that while returning to camp in a railroad 
car after making a jump, he suddenly developed pain and 
swelling in the right foot.  He was hospitalized and his foot 
was incised and drained in several areas and large amounts of 
pus were obtained.  Although the nature of the infection was 
not clear, the veteran had through-and-through drains placed 
in the foot and spent several weeks in the hospital.  When he 
attempted to return to duty, the foot swelled again, and he 
spent the rest of his service in various service hospitals 
undergoing various diagnostic examinations.  Review of his 
service and old VA records revealed that the veteran 
developed an acute streptococcal cellulitis with abscess of 
the right foot with lymphangitis in 1947, as well as 
tenosynovitis.  Subsequent to this, he developed recurrent 
pain, weakness, atrophy and color changes in the right lower 
extremity and was felt to have an ascending phlebitis with 
neuritis, secondary to vasomotor changes.  Early in 1948, an 
examination revealed atrophy of the right calf and right 
thigh, dependent rubor of the right leg, and coldness of the 
right foot and leg.  A phlebogram was done in one service 
hospital and was normal.  It was further reported that the 
veteran was examined by a psychiatrist at least three times 
and that a service psychiatrist diagnosed the veteran as 
emotionally immature with many complaints and passive-
dependent personality.  

It was reported that since his separation from service, the 
veteran had been examined by VA physicians with findings 
similar to those on the current admission.  It was stated 
that this was definitely his worst episode of pain and 
weakness, according to the veteran's private physician.  
Since separation, the veteran reportedly had had recurrent 
episodes of swelling and pain in the right foot, occurring as 
often as four times a year and lasting from one to three 
weeks.  It was reported that he had been hospitalized on two 
occasions for this, once in 1953 and the last time early in 
February 1960.  These episodes had not been associated with 
the obvious infection, fever, and chills, and no pus has 
drained from the swelling in the foot since the first 
episode.  Most of his episodes were treated at home, 
sometimes with the aid of his private physician.  He reported 
that his private physician had told him that occasionally his 
pedal pulse in the right foot was not palpable, and he was 
treated occasionally with vasodilators by his private 
physician with some relief of pain.  

It was reported that early in February 1960, another episode 
occurred with swelling of his right foot, along with pain and 
tenderness, and he was hospitalized in Portsmouth, Ohio, for 
a week and discharged unimproved.  He remained at home for 
the next three weeks, but due to increasing disability, he 
sought further hospitalization.  In addition, he had also 
noticed weakness of his right leg for perhaps the previous 
four to five years.  He also reported that he had footdrop, 
"accentuated by muscular activity."  He had been unaware of 
any sensory loss in his leg recently, although he was not 
specific as to the time duration.  It was further reported 
that he had developed back pain at a level lower than the 
previously mentioned cyst, which was worse on movement and 
radiated to the right buttocks area and sometimes down the 
back of his leg.  The veteran stated that the weakness of his 
right lower extremity had not been incapacitating, except 
during episodes of pain in his right foot.  He reported that 
he had been able to work and walk unassisted.  

On examination, the veteran complained of pain in his right 
foot.  The physical examination was completely normal, except 
for the back and lower extremities.  There was some 
limitation of straight leg raising, bilaterally, and 
pronounced atrophy of the muscles of the right thigh and 
calf.  No fasciculations were seen.  The dorsum of the right 
foot was swollen and extremely tender.  Several small scars 
were present from previous surgical drainage.  There was 
tenderness on movement of the great and adjacent toes.  There 
was tenderness in the region of the calf, extending half way 
up the calf, and there was a broad cord-like structure 
palpable behind the tibia.  There was no redness or increased 
heat over the swollen area.  On neurologic examination, there 
was the suggestion of hyperactivity of the deep tendon 
reflexes of the right lower extremity.  There was marked 
muscle weakness of the right lower extremity involving almost 
all of the muscles.  There was a marked footdrop.  There were 
no pathological reflexes.  There was sensory loss over the 
right lower extremity with decreased pain, temperature and 
touch with a sensory level located just beneath the inguinal 
ligament and circling around the thigh, just beneath the 
buttocks.  The left lower extremity was normal.  Although 
sweating was absent, the right lower extremity was cooler 
than the left.  On dependency, rubor was more pronounced on 
the right.  X-rays of the lumbosacral spine and feet were 
normal.  A lumbar myelogram was also normal.  

In late June, the veteran underwent an L-1, 2, and 3 
sympathectomy.  The veteran tolerated the procedure well and 
for a few days seemed quite improved, especially in the 
resting position.  The vasomotor aspect of the disease was 
definitely improved.  However, when the veteran began trying 
to bear complete weight on the right leg, he still had the 
preoperative pain.  He also had some of the edema and rubor, 
although these last two signs were improved.  

The veteran was again seen in the neurology service, which 
was of the opinion that the veteran should be discharged from 
hospitalization and followed in the clinic because 
hospitalization was no longer necessary and there was very 
little left to offer the veteran.  The diagnoses on discharge 
were probable reflex sympathetic dystrophy, secondary to 
trauma; and immature personality.  The veteran was discharged 
CBOC (complete bed occupation care) and was to wear elastic 
stockings on the right lower extremity, and to progressively 
attempt to increase weight bearing and exercise of the lower 
extremities.  

It is not disputed that the veteran had physical symptoms 
resulting in his hospitalization by VA in 1960.  However, it 
is unclear whether these symptoms were of an organic etiology 
or were the product of psychological distress and manifested 
as a result of the conversion of that psychological distress 
into physical symptomatology.  The veteran was initially 
admitted with a diagnosis of thrombophlebitis and was 
anticoagulated for a few days.  However, after it became 
apparent that this was not his problem, anticoagulation was 
stopped, and he was transferred to the neurology service, 
where he was seen by three staff neurologists.  One suspected 
conversion reaction but withdrew this diagnostic impression 
and suspected some type of peripheral nerve disease.  The 
second neurologist's impression was interstitial neuritis of 
undetermined etiology requiring further studies.  The third 
neurologist's impression was motor, sensory and autonomic 
disease in the right leg with atrophy and pain.  He felt that 
the disability picture was not typically neuritic but that it 
still must be due to peripheral neuropathy.  He thought that 
there were causalgic features and that while the veteran had 
the diagnosis of vascular disease previously, this did not 
seem to be present now, nor did the manifestations currently 
suggest it.  An electromyographic examination in May 1960 
revealed that definite evidence of denervation, as indicated 
by fibrillation potentials, was present in the right lower 
extremity in the lateral quadriceps, anterior tibial, 
"gastro soleus" and right peroneus muscles.  There was no 
evidence of denervation in the middle right quadriceps or in 
the right extensor digitorum, brevis or hamstring muscles.  
When seen again in May by the attending neurologist who 
initially suspected conversion reaction, the neurologist was 
now of the opinion that the veteran probably had post-
traumatic reflex sympathetic dystrophy.  However, the trauma 
referred to appears to have been the right foot pathology in 
service treated in service following a parachute jump.  This 
jump is not shown by the evidence of record, and the 
diagnosis of reflex sympathetic dystrophy was and is suspect 
and was and is not established.  Indeed, when transferred to 
the surgery service to be worked up for a lumbar 
sympathectomy, it was felt that this was not a true reflex 
sympathetic dystrophy disease.  Although it was also felt 
that a sympathectomy was indicated, it was thought that the 
veteran's disability "probably fell in the Raynaud's disease 
bracket."  

In these circumstances, the diagnosis on discharge from the 
VA hospital in 1960 of probable reflex sympathetic dystrophy, 
secondary to trauma, was justified because of the varying 
history of organic complaints.  The lumbar sympathectomy was 
a reasonable procedure, as was the lumbar myelogram and 
lumbar nerve block performed during hospitalization, based on 
the admitting complaints, the history elicited, and the 
physical findings on examination by a number of examiners, 
including several neurologists.  In effect, the complaints 
were treated symptomatically.  Moreover, the fact that reflex 
sympathetic dystrophy was felt to be probably present was 
predicated in part on a history of injury from a parachute 
jump that is not shown to have occurred.  

The 1960 VA hospital report does not specifically state that 
the veteran consented to the lumbar myelogram, lumbar nerve 
block and the lumbar sympathectomy performed during his 
hospitalization.  However, the presumption of regularity of 
administrative actions by the Government entitles the Board 
to assume, in the absence of evidence to the contrary, that 
the 1960 invasive procedures were performed with the 
veteran's consent.  See, e.g., Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994), and cases cited therein.  The 
provisions of 38 U.S.C.A. § 1151 do not authorize 
compensation for the "necessary consequences" of treatment 
to which the veteran consents.  Brown v. Gardner, 115 S. Ct. 
at 556 n.3 (citing as an example that it would be 
unreasonable to believe that Congress intended to compensate 
a veteran who consents to the amputation of a gangrenous limb 
for the loss of the limb).  In any case, there is no showing 
that the veteran was any worse off following his 
hospitalization and surgery than he was prior to his 
hospitalization and surgery.  There is thus no showing that 
he acquired additional disability as a result of his 
hospitalization by VA in 1960.  

A similar scenario is shown when the veteran was hospitalized 
at a VA facility in November 1993.  He complained of back 
pain and pain in the upper and lower extremities.  He 
reported bilateral leg weakness, greater on the right than on 
the left, with some numbness and tingling which was 
"relapsing and remitting."  He gave a history at that time 
of having sustained a back injury in 1946, and a right leg 
injury several months later, both as a result of 
paratrooping.  (He also complained of incontinence, but 
denied bowel problems, a complaint not confirmed on later VA 
examinations.)  He claimed that he was eventually 
hospitalized at Percy Jones General Hospital, where 
physicians wanted to amputate his right leg secondary to 
gangrene.  His gait could not be assessed because the veteran 
was unable to walk at that time.  He had difficulty with the 
heel-to-shin test secondary to weakness.  The ankle jerk was 
absent on the right.  Frontal release signs were negative.  
X-rays of the cervical spine revealed C5-7 degenerative 
arthrosis with a C-6 disk narrowing, and lumbosacral X-rays 
revealed that from T-12 to L-1, there was mild degenerative 
arthrosis.  It was reported that the veteran was treated 
during hospitalization with Percocet for pain in his 
extremities with little relief.  However, the application of 
a TENS unit seemed to help, and he did not have to take 
Percocet as frequently.  The veteran was seen by the 
psychiatry service, and neuropsychiatric testing was 
recommended, which was to be performed on an outpatient 
basis.  Although reflex sympathetic dystrophy was diagnosed, 
the diagnosis was subsequently changed to reflect probable 
reflex sympathetic dystrophy.  

The history elicited was again inaccurate, and the diagnosis 
was not definitively established but was felt only to be 
probable.  This is consistent with the recommendation by the 
psychiatry service that the veteran undergo 
neuropsychological testing, as such testing would not be 
necessary if a clear organic basis for the veteran's 
complaints had been established.  Once again, the veteran is 
not shown to be any worse off following his discharge from 
the hospital than he was prior to his admission.  The entire 
record since his reopened claim was received in 1993 shows 
that the veteran's symptomatology seems to wax and wane 
depending in no small part on his mental state.  It is 
instructive that within a year after his treatment by private 
physicians, beginning in December 1987, a private 
psychologist had diagnosed psychological factors affecting 
physical condition, a diagnosis in which organic pathology is 
present but is adversely affected by psychological factors 
that often initiate or exacerbate the physical condition.  

The Board finds that there is simply no objective medical 
evidence or competent medical opinion showing additional 
acquired disability of the right lower extremity as a result 
of VA examination, hospitalization, or medical or surgical 
treatment.  Although the veteran is competent to describe 
symptoms that have been experienced or observed, he not 
competent under the law to render a medical diagnosis or to 
offer a medical opinion attributing an additional disability 
to examination or treatment by VA, as this requires medical 
expertise.  See Heuer v. Brown; Grottveti v. Brown; Espiritu 
v. Derwinski; see also Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  In these circumstances, compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 are not warranted.  

R.  Special monthly compensation based on loss of use of the 
right foot 

The veteran claims that he is entitled to special monthly 
compensation based on loss of use of his right foot.  

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for anatomical loss or loss of use of a hand or a 
foot.  

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be mad on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis; for example:  (a) Extremely unfavorable complete 
ankylosis of the knee or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
hand or foot involved; (b) complete paralysis of the external 
popliteal nerve (common peroneal) and consequent footdrop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2) 
(2002); see also 38 C.F.R. § 4.63 (2002).  

The medical evidence of record does not show that the veteran 
has loss of use of the right foot as a result of his service-
connected neurovascular disability of the right lower 
extremity.  The objective examination findings have been 
somewhat in conflict, suggesting at various points in time 
that his right foot is in permanent clonus at -20 degree of 
dorsiflexion and at other times that the foot can achieve the 
neutral position.  It is significant that when examined by VA 
during hospitalization in May 1996 deep tendon reflexes were 
2+ at the ankles bilaterally, plantar responses were 
downgoing bilaterally, and no pathological reflexes were 
elicited.  It is also significant that the EMG and nerve 
conduction studies performed during hospitalization were 
essentially within normal limits for both lower extremities, 
with mild slowing of conduction velocity in the right common 
peroneal nerve felt to be the result of tissue temperature 
difference.  These studies also showed that compound muscle 
action potentials obtained from the right common peroneal 
nerve were normal and "comparable with its companion."  
Finally, it is significant that muscle testing of the right 
lower extremity elicited a positive Hoover's sign.  The 
examiner stated that this meant that, contrary to what would 
be expected, no significant effort was put forth on the left 
lower extremity while encouraging the veteran to move the 
muscles of the right lower extremity.  

Following the VA examination in September 2002, the examiner 
commented that the veteran seemed to have loss of use of the 
right foot.  It is clear, however, that this was not solely 
attributable to the service-connected right foot disability.  

The record in recent years, especially since 1993, is replete 
with evidence of conversion symptoms and of motivation for 
malingering and secondary gain.  In these circumstances, the 
Board is of the opinion that it is not shown that the veteran 
has loss of use of the right foot which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  It 
follows that the claim for special monthly compensation based 
on loss of use of the right foot must be denied.  

S.  Special monthly compensation based on the need for 
regular aid and attendance 

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
that they are in need of the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l) (West Supp. 2002).  
The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a) (1996).  38 C.F.R. § 3.350(b)(3) (2002).  

Under 38 C.F.R. § 3.352(a), the following will be accorded 
consideration in determining the need for regular aid and 
attendance:  Inability of a claimant to dress or undress him 
or herself, or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feet him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment. . . .It is not required that 
all of the disabling conditions enumerated in this paragraph 
be found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirements of personal assistance from others.  

As the RO emphasized and as the law cited above makes clear, 
entitlement to special monthly compensation at the aid and 
attendance rate is warranted where the veteran is rendered 
helpless or bedridden as a result of service-connected 
disability alone.  This has not been demonstrated.  

The Board acknowledges that during the VA examination of the 
bones in September 2002, the veteran related that he is 
unable to get out of bed on most days.  He stated that this 
happened about three years earlier when his back pain was 
exacerbated.  He maintained that he spent about 50-60 percent 
of this time in the wheelchair over the previous ten years.  
Based on the examination findings, the physician concluded 
that the veteran would likely need regular aid and attendance 
of another person with his daily activities.  It cannot be 
disputed that in formulating his opinion, the VA physician 
was considering all the veteran's disabilities, and not, as 
required, only his service-connected disabilities.  

His current service-connected orthopedic and neurologic 
pathology has not been clinically demonstrated to result in 
functional incapacity as contemplated in 38 C.F.R. § 3.352(a) 
(2002).  In these circumstances, the Board concludes that it 
is not shown that he is in need of the regular aid and 
attendance of another person due solely to his service-
connected disabilities.  


ORDER

Service connection for right lower extremity disability, 
other than the neurovascular disorder of the right lower 
extremity already service-connected is denied.

Service connection for thoracic spine disability is denied.

Service connection for lumbar spine disability is denied.

Service connection for multiple joint or systemic arthritis 
or arthritic-like conditions, however classified, to include 
systemic lupus erythematosus, polymalgia rheumatica, 
fibrositis, gout, bursitis, tendonitis and tennis elbow 
(tendonitis of a particular joint) is denied.

Service connection for cervical spine disability is denied.

Service connection for a disability of the upper extremities, 
however classified, is denied.

Service connection for allodynia, osteopenia and osteoporosis 
is denied.

Service connection for "autoimmune disease" and 
"connective tissue disease," as disabilities separate and 
distinct from the veteran's claims for service connection for 
systemic lupus erythematosus, polymalgia rheumatica and 
fibrositis, is denied.

Service connection for orthopedic disability of the left knee 
is denied.

Service connection for major depression is granted.

Service connection for a respiratory disability, however 
classified, is denied.

Service connection for gastrointestinal disability, to 
include hiatal hernia, hemorrhoids and gall bladder disease, 
is denied.

Service connection for glaucoma is denied.

Service connection for Meibomian cystic infection of the left 
upper eyelid, blepharitis and chalazion is denied.

Service connection for recurrent urinary tract infections is 
denied.

Service connection for cardiovascular and/or cerebrovascular 
disease, however classified, to include hypertension, or a 
disability manifested by chest pain on exertion, "drop 
attacks, vertebrabasilar (sic) ischemia, is denied.

Service connection for a disability manifested by brittle 
nails of the fingers and toes is denied.

An evaluation in excess of 60 percent for a neurovascular 
disorder of the right lower extremity is denied.

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability of the cervical spine and upper 
extremities as a result of physical abuse during 
hospitalization by the VA from April 19 to July 5, 1960, is 
denied.

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for failure to diagnose and treat reflex sympathetic 
dystrophy syndrome in 1948 and during hospitalization by the 
VA from April 19, 1960 to July 5, 1960, and from November 8 
to 19, 1993, is denied.

Special monthly compensation for loss of use of the right 
foot is denied.

Special monthly compensation on account of the need for the 
regular aid and attendance of another person is denied.


REMAND

In light of the decision in this case to grant service 
connection for a psychiatric disability, the Board observes 
that this determination impacts the issues of entitlement to 
a total rating based on individual unemployability due to 
service-connected disability and entitlement to special 
monthly compensation at the housebound rate.  Accordingly, 
the Board notes that the RO must readjudicate these matters 
considering that service connection is now in effect for a 
psychiatric disability.  

Under the circumstances, the case is REMANDED to the RO for 
action as follows:

The RO should readjudicate the issues of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability and 
entitlement to special monthly 
compensation at the housebound rate, 
taking into consideration the fact that 
service connection is now in effect for a 
psychiatric disability.  

If either benefit sought is not granted, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration. 



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

